Exhibit 10.2

 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC,
 
as Issuer
 
and
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
 
as Trustee and Series 2010-3 Agent
 
_____________________
 
SERIES 2010-3 SUPPLEMENT
 
dated as of March 23, 2010
 
to
 
SECOND AMENDED AND RESTATED BASE INDENTURE
 
dated as of June 3, 2004
 
_____________________




Series 2010-3 4.64% Rental Car Asset Backed Notes, Class A
Series 2010-3 6.74% Rental Car Asset Backed Notes, Class B




 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

 
Page
ARTICLE I DEFINITIONS
 
2
ARTICLE II SERIES 2010-3 ALLOCATIONS
 
22
Section 2.1. Establishment of Series 2010-3 Collection Account, Series 2010-3
Excess Collection Account and Series 2010-3 Accrued Interest Account
22
Section 2.2. Allocations with Respect to the Series 2010-3 Notes
22
Section 2.3. Payments to Noteholders
26
Section 2.4. Payment of Note Interest
29
Section 2.5. Payment of Note Principal
29
Section 2.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment
33
Section 2.7. Series 2010-3 Reserve Account
34
Section 2.8. Series 2010-3 Letters of Credit and Series 2010-3 Cash Collateral
Account
36
Section 2.9. Series 2010-3 Distribution Account
40
Section 2.10. Series 2010-3 Accounts Permitted Investments
41
Section 2.11. Series 2010-3 Demand Notes Constitute Additional Collateral for
Series 2010-3 Notes
42
Section 2.12.  Subordination of the Class B Notes
42
ARTICLE III AMORTIZATION EVENTS
 
42
ARTICLE IV FORM OF SERIES 2010-3 NOTES
 
44
Section 4.1. Restricted Global Series 2010-3 Notes
44
Section 4.2. Temporary Global Series 2010-3 Notes; Permanent Global Series
2010-3 Notes
44
ARTICLE V GENERAL
 
44
Section 5.1. Optional Repurchase
44
Section 5.2. Information
45
Section 5.3. Exhibits
45
Section 5.4. Ratification of Base Indenture
45
Section 5.5. Counterparts
45
Section 5.6. Governing Law
45
Section 5.7. Amendments
45
Section 5.8. Discharge of Indenture
46
Section 5.9. Notice to Rating Agencies
46
Section 5.10. Capitalization of ABRCF
46
Section 5.11. Required Noteholders.
46
Section 5.12. Series 2010-3 Demand Notes
46
Section 5.13. Termination of Supplement
46
Section 5.14. Noteholder Consent to Certain Amendments
47
Section 5.15. Confidential Information.
47
Section 5.16. Capitalized Cost Covenant
48
Section 5.17. Further Limitation of Liability.
48
Section 5.18. Force Majeure
48



 
 

--------------------------------------------------------------------------------

 





 
Page
Section 5.19. Waiver of Jury Trial, etc.
49
Section 5.20. Submission to Jurisdiction
49

 
 
 
 

--------------------------------------------------------------------------------

 


SERIES 2010-3 SUPPLEMENT, dated as of March 23, 2010 (this “Supplement”), among
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability
company established under the laws of Delaware (“ABRCF”), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), a limited
purpose national banking association with trust powers, as trustee (in such
capacity, and together with its successors in trust thereunder as provided in
the Base Indenture referred to below, the “Trustee”), and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), as agent
(in such capacity, the “Series 2010-3 Agent”) for the benefit of the Series
2010-3 Noteholders, to the Second Amended and Restated Base Indenture, dated as
of June 3, 2004, between ABRCF and the Trustee (as amended, modified or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”).
 
 
PRELIMINARY STATEMENT
 
WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that ABRCF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;
 
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
DESIGNATION
 
There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Supplement, and such Series of Notes shall be designated
generally as the Series 2010-3 Rental Car Asset Backed Notes.
 
The Series 2010-3 Notes shall be issued in two Classes, the first of which shall
be known as the “Class A Notes” and the second of which shall be known as the
“Class B Notes”.  On the Closing Date, ABRCF shall issue (i) one tranche of
Class A Notes, which shall be designated as the Series 2010-3 4.64% Rental Car
Asset Backed Notes, Class A and, (ii) one tranche of Class B Notes, which shall
be designated as the Series 2010-3 6.74% Rental Car Asset Backed Notes, Class B.
 
The Class A Notes and Class B Notes, together, constitute the Series 2010-3
Notes.  The Class B Notes shall be subordinated in right of payment to the Class
A Notes, to the extent set forth herein.
 
The proceeds from the sale of the Series 2010-3 Notes shall be deposited in the
Collection Account and shall be deemed to be Principal Collections.
 
The Series 2010-3 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture).  Accordingly, all references in this
Supplement to “all” Series of Notes (and all references in this Supplement to
terms defined in the Base Indenture that contain references to “all” Series of
Notes) shall refer to all Series of Notes other than Segregated Series of Notes.
 
 
-1-

--------------------------------------------------------------------------------


ARTICLE I
 
DEFINITIONS
 
(a)           All capitalized terms not otherwise defined herein are defined in
the Definitions List attached to the Base Indenture as Schedule I thereto.  All
Article, Section, Subsection or Exhibit references herein shall refer to
Articles, Sections, Subsections or Exhibits of this Supplement, except as
otherwise provided herein.  Unless otherwise stated herein, as the context
otherwise requires or if such term is otherwise defined in the Base Indenture,
each capitalized term used or defined herein shall relate only to the Series
2010-3 Notes and not to any other Series of Notes issued by ABRCF.  In the event
that a term used herein shall be defined both herein and in the Base Indenture,
the definition of such term herein shall govern.
 
(b)           The following words and phrases shall have the following meanings
with respect to the Series 2010-3 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
 
“ABCR” means Avis Budget Car Rental, LLC.
 
“Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.
 
“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York City or in the city in which the
corporate trust office of the Trustee is located are authorized or obligated by
law or executive order to close.
 
“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to the Series 2010-3 Letters of Credit.
 
“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to the Series 2010-3 Letters of Credit.
 
“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to the Series 2010-3 Letters of Credit.
 
“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to the Series 2010-3 Letters of Credit.
 
“Class” means a class of the Series 2010-3 Notes, which may be the Class A Notes
or the Class B Notes.
 
“Class A Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2010-3 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class A Noteholders pursuant to Section 2.5(e)(i) for the previous
Related Month was less than the Class A Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first
 
-2-

--------------------------------------------------------------------------------


Related Month in the Series 2010-3 Controlled Amortization Period, the Class A
Carryover Controlled Amortization Amount shall be zero.
 
“Class A Controlled Amortization Amount” means (i) with respect to any Related
Month during the Series 2010-3 Controlled Amortization Period other than the
Related Month immediately preceding the Series 2010-3 Expected Final
Distribution Date, $66,666,666.67 and (ii) with respect to the Related Month
immediately preceding the Series 2010-3 Expected Final Distribution Date,
$66,666,666.65.
 
“Class A Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2010-3 Controlled Amortization Period, an amount equal
to the sum of the Class A Controlled Amortization Amount and any Class A
Carryover Controlled Amortization Amount for such Related Month.
 
“Class A Initial Invested Amount” means the aggregate initial principal amount
of the Class A Notes, which is $400,000,000.
 
“Class A Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class A Initial Invested Amount minus (b) the amount of
principal payments made to Class A Noteholders on or prior to such date.
 
“Class A Monthly Interest” means, with respect to (i) the initial Series 2010-3
Interest Period, an amount equal to $1,392,000.00 and (ii) any other Series
2010-3 Interest Period, an amount equal to the product of (A) one-twelfth of the
Class A Note Rate and (B) the Class A Invested Amount on the first day of such
Series 2010-3 Interest Period, after giving effect to any principal payments
made on such date.
 
“Class A Note” means any one of the Series 2010-3 4.64% Rental Car Asset Backed
Notes, Class A, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit A-1, Exhibit A-2 or Exhibit
A-3.  Definitive Class A Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
 
“Class A Note Rate” means 4.64% per annum.
 
“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.
 
“Class A Shortfall” has the meaning set forth in Section 2.3(g)(i).
 
“Class B Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2010-3 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class B Noteholders pursuant to Section 2.5(e)(ii) for the previous
Related Month was less than the Class B Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Series 2010-3 Controlled Amortization Period, the Class B Carryover
Controlled Amortization Amount shall be zero.
 
-3-

--------------------------------------------------------------------------------


“Class B Controlled Amortization Amount” means with respect to any Related Month
during the Series 2010-3 Controlled Amortization Period, $10,443,000.
 
“Class B Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2010-3 Controlled Amortization Period, an amount equal
to the sum of the Class B Controlled Amortization Amount and any Class B
Carryover Controlled Amortization Amount for such Related Month.
 
“Class B Initial Invested Amount” means the aggregate initial principal amount
of the Class B Notes, which is $62,658,000.
 
“Class B Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class B Initial Invested Amount minus (b) the amount of
principal payments made to Class B Noteholders on or prior to such date.
 
“Class B Monthly Interest” means, with respect to (i) the initial Series 2010-3
Interest Period, an amount equal to $316,736.19 and (ii) any other Series 2010-3
Interest Period, an amount equal to the product of (A) one-twelfth of the Class
B Note Rate and (B) the Class B Invested Amount on the first day of such Series
2010-3 Interest Period, after giving effect to any principal payments made on
such date.
 
“Class B Note” means any one of the Series 2010-3 6.74% Rental Car Asset Backed
Notes, Class B, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit B-1, Exhibit B-2 or Exhibit
B-3.  Definitive Class B Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
 
“Class B Note Rate” means 6.74% per annum.
 
“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.
 
“Class B Shortfall” has the meaning set forth in Section 2.3(g)(ii).
 
“Clearstream” is defined in Section 4.2.
 
“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post-petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in
 
-4-

--------------------------------------------------------------------------------


effect on the date such Bankrupt Manufacturer became subject to such Chapter 11
Proceedings and, at the time of the execution and delivery of such new
post-petition Manufacturer Program, the payment of all amounts due and payable
by such Bankrupt Manufacturer under such Manufacturer Program and the curing of
all other defaults by the Bankrupt Manufacturer thereunder; provided that
notwithstanding the foregoing, the Confirmation Condition shall be deemed
satisfied until the 90th calendar day following the initial filing in respect of
such Chapter 11 Proceedings.
 
“DBRS” means DBRS, Inc.
 
“DBRS Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each DBRS Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by DBRS to ABRCF and the Trustee and consented to by the
Requisite Series 2010-3 Noteholders with respect to such DBRS Non-Investment
Grade Manufacturer; provided, however, that as of the Series 2010-3 Closing Date
the DBRS Excluded Manufacturer Receivable Specified Percentage for each DBRS
Non-Investment Grade Manufacturer shall be 100%; provided, further, that the
initial DBRS Excluded Manufacturer Receivable Specified Percentage with respect
to any Manufacturer that becomes an DBRS Non-Investment Grade Manufacturer after
the Series 2010-3 Closing Date shall be 100%.
 
“DBRS Excluded Receivable Amount” means, as of any date of determination, the
sum of the following amounts with respect to each DBRS Non-Investment Grade
Manufacturer as of such date:  the product of (i) to the extent such amounts are
included in the calculation of AESOP I Operating Lease Loan Agreement Borrowing
Base as of such date, all amounts receivable, as of such date, by AESOP Leasing
or the Intermediary from such DBRS Non-Investment Grade Manufacturer and (ii)
the DBRS Excluded Manufacturer Receivable Specified Percentage for such DBRS
Non-Investment Grade Manufacturer as of such date.
 
“DBRS Non-Investment Grade Manufacturer” means, as of any date of determination,
any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii) does not have
a long-term senior unsecured debt rating of at least “BBB (low)” from DBRS;
provided that any Manufacturer whose long-term senior unsecured debt rating is
downgraded from at least “BBB (low)” to below “BBB (low)” by DBRS after the
Series 2010-3 Closing Date shall not be deemed an DBRS Non-Investment Grade
Manufacturer until the thirtieth (30th) calendar day following such downgrade.
 
“Demand Note Issuer” means each issuer of a Series 2010-3 Demand Note.
 
“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2010-3 Letter of Credit, or any combination thereof, as the
context may require.
 
“Euroclear” is defined in Section 4.2.
 
“Excess Collections” is defined in Section 2.3(f)(i).
 
-5-

--------------------------------------------------------------------------------


“Excluded Receivable Amount” means, as of any date of determination, the greater
of the Moody’s Excluded Receivable Amount and the DBRS Excluded Receivable
Amount as of such date.
 
“Finance Guide” means the Black Book Official Finance/Lease Guide.
 
“Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.
 
“Lease Deficit Disbursement” means an amount drawn under a Series 2010-3 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.
 
“Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denominator of which is the sum of (a) the average of
the aggregate Net Book Value of all Non-Program Vehicles (excluding (i) any
Unaccepted Program Vehicles, (ii) any Excluded Redesignated Vehicles and (iii)
any other Non-Program Vehicles that are subject to a Manufacturer Program with
an Eligible Non-Program Manufacturer with respect to which no Manufacturer Event
of Default has occurred and is continuing) and (b) the average of the aggregate
Adjusted Net Book Value of all Adjusted Program Vehicles, in the case of each of
clause (a) and (b) leased under the AESOP I Operating Lease and the Finance
Lease as of the preceding Determination Date and the two Determination Dates
precedent thereto.
 
“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2010-3 Principal Allocations with respect to such Related Month.
 
“Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to ABRCF and the Trustee and consented to by the
Requisite Series 2010-3 Noteholders with respect to such Moody’s Non-Investment
Grade Manufacturer; provided, however, that as of the Series 2010-3 Closing Date
the Moody’s Excluded Manufacturer Receivable Specified Percentage for each
Moody’s Non-Investment Grade Manufacturer shall be 100%; provided further that
the initial Moody’s Excluded Manufacturer Receivable Specified Percentage with
respect to any Manufacturer that becomes a Moody’s Non-Investment Grade
Manufacturer after the Series 2010-3 Closing Date shall be 100%.
 
“Moody’s Excluded Receivable Amount” means, as of any date of determination, the
sum of the following amounts with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date:  the product of (i) to the extent such amounts are
included in the calculation of AESOP I Operating Lease Loan Agreement Borrowing
Base as of such date, all amounts receivable, as of such date, by AESOP Leasing
or the Intermediary from such Moody’s Non-Investment Grade Manufacturer and (ii)
the Moody’s Excluded Manufacturer Receivable Specified Percentage for such
Moody’s Non-Investment Grade Manufacturer as of such date.
 
-6-

--------------------------------------------------------------------------------


“Moody’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long term senior unsecured debt rating of at least “Baa3” from
Moody’s; provided that any Manufacturer whose long term senior unsecured debt
rating is downgraded from at least “Baa3” to below “Baa3” by Moody’s after the
Series 2010-3 Closing Date shall not be deemed a Moody’s Non Investment Grade
Manufacturer until the thirtieth (30th) calendar day following such downgrade.
 
 “Past Due Rent Payment” is defined in Section 2.2(g).
 
“Permanent Global Class A Note” is defined in Section 4.2.
 
“Permanent Global Class B Note” is defined in Section 4.2.
 
“Permanent Global Series 2010-3 Notes” is defined in Section 4.2.
 
“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2010-3 Demand Notes included in the Series 2010-3 Demand Note Payment
Amount as of the Series 2010-3 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs
during such one-year period, (x) the Pre-Preference Period Demand Note Payments
as of any date during the period from and including the date of the occurrence
of such Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence for all Demand
Note Issuers and (y) the Pre-Preference Period Demand Note Payments as of any
date after the conclusion or dismissal of such proceedings shall equal the
Series 2010-3 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.
 
“Principal Deficit Amount” means, as of any date of determination, the excess,
if any, of (i) the Series 2010-3 Invested Amount on such date (after giving
effect to the distribution of the Monthly Total Principal Allocation for the
Related Month if such date is a Distribution Date) over (ii) the Series 2010-3
AESOP I Operating Lease Loan Agreement Borrowing Base on such date; provided,
however that the Principal Deficit Amount on any date occurring during the
period commencing on and including the date of the filing by any of the Lessees
of a petition for relief under Chapter 11 of the Bankruptcy Code to but
excluding the date on which each of the Lessees shall have resumed making all
payments of the portion of Monthly Base Rent relating to Loan Interest required
to be made under the AESOP I Operating Lease, shall mean the excess, if any, of
(x) the Series 2010-3 Invested Amount on such date (after giving effect to the
distribution of Monthly Total Principal Allocation for the Related Month if such
date is a Distribution Date) over (y) the sum of (1) the Series 2010-3 AESOP I
Operating Lease Loan Agreement Borrowing Base on such date and (2) the lesser of
(a) the Series 2010-3 Liquidity Amount on such date and (b) the Series 2010-3
Required Liquidity Amount on such date.
 
-7-

--------------------------------------------------------------------------------


“Pro Rata Share” means, with respect to any Series 2010-3 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2010-3 Letter of Credit
Provider’s Series 2010-3 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2010-3 Letters of Credit as
of such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2010-3 Letter of Credit Provider as of any date, if
such Series 2010-3 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2010-3
Letter of Credit made prior to such date, the available amount under such Series
2010-3 Letter of Credit Provider’s Series 2010-3 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2010-3 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2010-3 Letter of Credit).
 
“Required Controlling Class Series 2010-3 Noteholders” means (i) for so long as
any Class A Notes are outstanding, Class A Noteholders holding more than 50% of
the Class A Invested Amount and (ii) if no Class A Notes are outstanding, Class
B Noteholders holding more than 50% of the Class B Invested Amount.


“Requisite Series 2010-3 Noteholders” means, Series 2010-3 Noteholders holding
more than 50% of the Series 2010-3 Invested Amount.
 
“Restricted Global Class A Note” is defined in Section 4.1.
 
“Restricted Global Class B Note” is defined in Section 4.1.
 
“Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date.  For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, that if the NADA Guide is not being published or the
NADA Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall be based on the market value specified in the
most recently published Finance Guide for the model class and model year of such
Vehicle based on the average equipment and the average mileage of each Vehicle
of such model class and model year then leased under the AESOP I Operating Lease
or the Finance Lease; provided, further, that if
 
-8-

--------------------------------------------------------------------------------


the Finance Guide is being published but such Vehicle is not included therein,
the Market Value of such Vehicle shall mean (x) in the case of an Adjusted
Program Vehicle, the Adjusted Net Book Value of such Adjusted Program Vehicle
and (y) in the case of a Non-Program Vehicle, the Net Book Value of such
Non-Program Vehicle provided, further, that if the Finance Guide is not being
published, the Market Value of such Vehicle shall be based on an independent
third-party data source selected by the Administrator and approved by each
Rating Agency that is rating any Series of Notes at the request of ABRCF based
on the average equipment and average mileage of each Vehicle of such model class
and model year then leased under the AESOP I Operating Lease or the Finance
Lease; provided, further, that if no such third-party data source or methodology
shall have been so approved or any such third-party data source or methodology
is not available, the Market Value of such Vehicle shall be equal to a
reasonable estimate of the wholesale market value of such Vehicle as determined
by the Administrator, based on the Net Book Value of such Vehicle and any other
factors deemed relevant by the Administrator.
 
“Series 2003-4 Notes” means the Series of Notes designated as the Series 2003-4
Notes.
 
“Series 2004-1 Notes” means the Series of Notes designated as the Series 2004-1
Notes.
 
“Series 2005-1 Notes” means the Series of Notes designated as the Series 2005-1
Notes.
 
“Series 2005-2 Notes” means the Series of Notes designated as the Series 2005-2
Notes.
 
“Series 2005-4 Notes” means the Series of Notes designated as the Series 2005-4
Notes.
 
“Series 2006-1 Notes” means the Series of Notes designated as the Series 2006-1
Notes.
 
“Series 2007-2 Notes” means the Series of Notes designated as the Series 2007-2
Notes.
 
“Series 2008-1 Notes” means the Series of Notes designated as the Series 2008-1
Notes.
 
“Series 2009-1 Notes” means the Series of Notes designated as the Series 2009-1
Notes.
 
“Series 2009-2 Notes” means the Series of Notes designated as Series 2009-2.
 
“Series 2009-3 Notes” means the Series of Notes designated as Series 2009-3.
 
“Series 2010-1 Notes” means the Series of Notes designated as Series 2010-1.
 
-9-

--------------------------------------------------------------------------------


“Series 2010-2 Notes” means the Series of Notes designated as Series 2010-2.
 
“Series 2010-3 Accounts” means each of the Series 2010-3 Distribution Account,
the Series 2010-3 Reserve Account, the Series 2010-3 Collection Account, the
Series 2010-3 Excess Collection Account and the Series 2010-3 Accrued Interest
Account.
 
“Series 2010-3 Accrued Interest Account” is defined in Section 2.1(b).
 
 
“Series 2010-3 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2010-3 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the Excluded Receivable Amount as of such date.
 
 
“Series 2010-3 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2010-3 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.
 
 
“Series 2010-3 Agent” is defined in the recitals hereto.
 
“Series 2010-3 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2010-3 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).
 
“Series 2010-3 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2010-3 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).
 
“Series 2010-3 Cash Collateral Account” is defined in Section 2.8(f).
 
“Series 2010-3 Cash Collateral Account Collateral” is defined in Section 2.8(a).
 
“Series 2010-3 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2010-3 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2010-3 Liquidity Amount (after giving effect to any withdrawal from the Series
2010-3 Reserve Account on such Distribution Date) over the Series 2010-3
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2010-3 Enhancement Amount (after giving effect to any withdrawal
from the Series 2010-3 Reserve Account on such Distribution Date) over the
Series 2010-3 Required Enhancement Amount on such Distribution Date; provided,
however that, on any date after the Series 2010-3 Letter of Credit Termination
Date, the Series 2010-3 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2010-3 Available Cash Collateral Account Amount over
(y) the Series 2010-3 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.
 
-10-

--------------------------------------------------------------------------------


“Series 2010-3 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2010-3 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2010-3 Letter of Credit Liquidity Amount as
of such date.
 
“Series 2010-3 Closing Date” means March 23, 2010.
 
“Series 2010-3 Collateral” means the Collateral, each Series 2010-3 Letter of
Credit, each Series 2010-3 Demand Note, the Series 2010-3 Distribution Account
Collateral, the Series 2010-3 Cash Collateral Account Collateral and the Series
2010-3 Reserve Account Collateral.
 
“Series 2010-3 Collection Account” is defined in Section 2.1(b).
 
“Series 2010-3 Controlled Amortization Period” means the period commencing at
the opening of business on November 1, 2014 (or, if such day is not a Business
Day, the Business Day immediately preceding such day) and continuing to the
earliest of (i) the commencement of the Series 2010-3 Rapid Amortization Period,
(ii) the date on which the Series 2010-3 Notes are fully paid and (iii) the
termination of the Indenture.
 
“Series 2010-3 DBRS Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2010-3 DBRS Lowest
Enhancement Rate as of such date and (B) the Series 2010-3 DBRS Lowest Enhanced
Vehicle Percentage as of such date, (ii) the product of (A) the Series 2010-3
DBRS Intermediate Enhancement Rate as of such date and (B) the Series 2010-3
DBRS Intermediate Enhanced Vehicle Percentage as of such date, and (iii) the
product of (A) the Series 2010-3 DBRS Highest Enhancement Rate as of such date
and (B) the Series 2010-3 DBRS Highest Enhanced Vehicle Percentage as of such
date.
 
“Series 2010-3 DBRS Highest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease that were manufactured by Manufacturer that does not have a
long-term senior unsecured debt rating of at least “BBB (low)” from DBRS as of
such date and (b) the denominator of which is the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease as of such date.
 
“Series 2010-3 DBRS Highest Enhancement Rate” means, as of any date of
determination, the sum of (a) 35.5% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (x) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).
 
“Series 2010-3 DBRS Intermediate Enhanced Vehicle Percentage” means, as of any
date of determination, 100% minus the sum of (a) the Series 2010-3 DBRS Lowest
Enhanced Vehicle Percentage and (b) the Series 2010-3 DBRS Highest Enhanced
Vehicle Percentage.
 
-11-

--------------------------------------------------------------------------------


“Series 2010-3 DBRS Intermediate Enhancement Rate” means, as of any date of
determination, the sum of (a) 35.5% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (c) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which as not yet occurred).
 
“Series 2010-3 DBRS Lowest Enhanced Vehicle Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, (a) the numerator of which
is the sum, without duplication, of (1) the aggregate Net Book Value of all
Program Vehicles leased under the AESOP I Operating Lease that are manufactured
by Eligible Program Manufacturers having long-term senior unsecured debt ratings
of “BBB” or higher from DBRS as of such date, (2) so long as any Eligible
Non-Program Manufacturer has a long-term senior unsecured debt rating of “BBB”
or higher from DBRS and no Manufacturer Event of Default has occurred and is
continuing with respect to such Eligible Non-Program Manufacturer, the aggregate
Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating
Lease manufactured by each such Eligible Non-Program Manufacturer that are
subject to a Manufacturer Program and remain eligible for repurchase thereunder
as of such date and (3) the lesser of (A) the sum of (x) if as of such date any
Eligible Program Manufacturer has a long-term senior unsecured debt rating of
“BBB (low)” from DBRS, the aggregate Net Book Value of all Program Vehicles
leased under the AESOP I Operating Lease manufactured by each such Eligible
Program Manufacturer as of such date and (y) if as of such date any Eligible
Non-Program Manufacturer has a long-term senior unsecured debt rating of “BBB
(low)” from DBRS and no Manufacturer Event of Default has occurred and is
continuing with respect to such Eligible Non-Program Manufacturer, the aggregate
Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating
Lease manufactured by each such Eligible Non-Program Manufacturer that are
subject to a Manufacturer Program and remain eligible for repurchase thereunder
as of such date and (B) 10% of the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date and (b) the denominator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease as of such date.
 
“Series 2010-3 DBRS Lowest Enhancement Rate” means, as of any date of
determination, 25%.
 
“Series 2010-3 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit C, as amended, modified or restated from
time to time.
 
“Series 2010-3 Demand Note Payment Amount” means, as of the Series 2010-3 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2010-3 Demand Notes pursuant to Section 2.5(b) or (c) that were
deposited into the Series 2010-3 Distribution Account and paid to the Series
2010-3 Noteholders during the one year period ending on the Series 2010-3 Letter
of Credit Termination Date; provided, however, that if an Event of Bankruptcy
(or the occurrence of an event described in clause (a) of the definition
thereof, without the lapse of a period of sixty (60) consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one year period,
the Series 2010-3 Demand Note
 
-12-

--------------------------------------------------------------------------------


Payment Amount as of the Series 2010-3 Letter of Credit Termination Date shall
equal the Series 2010-3 Demand Note Payment Amount as if it were calculated as
of the date of such occurrence.
 
“Series 2010-3 Deposit Date” is defined in Section 2.2.
 
“Series 2010-3 Distribution Account” is defined in Section 2.9(a).
 
“Series 2010-3 Distribution Account Collateral” is defined in Section 2.9(d).
 
“Series 2010-3 Eligible Letter of Credit Provider” means a Person satisfactory
to ABCR and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2010-3 Letter of Credit, a long-term senior unsecured debt
rating (or the equivalent thereof) of at least “A1” from Moody’s and at least “A
(high)” from DBRS and a short term senior unsecured debt rating of at least
“P-1” from Moody’s and at least “R-1” from DBRS that is (a) a commercial bank
having total assets in excess of $500,000,000, (b) a finance company, insurance
company or other financial institution that in the ordinary course of business
issues letters of credit and has total assets in excess of $200,000,000 or (c)
any other financial institution; provided, however, that if a Person is not a
Series 2010-3 Letter of Credit Provider (or a letter of credit provider under
the Supplement for any other Series of Notes), then such Person shall not be a
Series 2010-3 Eligible Letter of Credit Provider until ABRCF has provided 10
days’ prior notice to the Rating Agencies that such Person has been proposed as
a Series 2010-3 Letter of Credit Provider.
 
“Series 2010-3 Enhancement” means the Series 2010-3 Cash Collateral Account
Collateral, the Series 2010-3 Letters of Credit, the Series 2010-3 Demand Notes,
the Series 2010-3 Overcollateralization Amount and the Series 2010-3 Reserve
Account Amount.
 
“Series 2010-3 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2010-3 Overcollateralization Amount as of such date, (ii)
the Series 2010-3 Letter of Credit Amount as of such date, (iii) the Series
2010-3 Available Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2010-3 Collection
Account (not including amounts allocable to the Series 2010-3 Accrued Interest
Account) and the Series 2010-3 Excess Collection Account as of such date.
 
“Series 2010-3 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2010-3 Enhancement Amount is less than the Series
2010-3 Required Enhancement Amount as of such date.
 
“Series 2010-3 Excess Collection Account” is defined in Section 2.1(b).
 
“Series 2010-3 Expected Final Distribution Date” means the May 2015 Distribution
Date.
 
“Series 2010-3 Final Distribution Date” means the May 2016 Distribution Date.
 
“Series 2010-3 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding
 
-13-

--------------------------------------------------------------------------------


Distribution Date; provided, however that the initial Series 2010-3 Interest
Period shall commence on and include the Series 2010-3 Closing Date and end on
and include April 19, 2010.
 
“Series 2010-3 Invested Amount” means, as of any date of determination, the sum
of the Class A Invested Amount as of such date and the Class B Invested Amount
as of such date.
 
“Series 2010-3 Invested Percentage” means as of any date of determination:
 
(a)           when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be equal to the sum of the Series 2010-3 Invested
Amount and the Series 2010-3 Overcollateralization Amount, determined during the
Series 2010-3 Revolving Period as of the end of the Related Month (or, until the
end of the initial Related Month, on the Series 2010-3 Closing Date), or, during
the Series 2010-3 Controlled Amortization Period and the Series 2010-3 Rapid
Amortization Period, as of the end of the Series 2010-3 Revolving Period, and
the denominator of which shall be the greater of (I) the Aggregate Asset Amount
as of the end of the Related Month or, until the end of the initial Related
Month, as of the Series 2010-3 Closing Date, and (II) as of the same date as in
clause (I), the sum of the numerators used to determine (i) invested percentages
for allocations with respect to Principal Collections (for all Series of Notes
and all classes of such Series of Notes) and (ii) overcollateralization
percentages for allocations with respect to Principal Collections (for all
Series of Notes that provide for credit enhancement in the form of
overcollateralization); and
 
(b)           when used with respect to Interest Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be the Accrued Amounts with respect to the Series
2010-3 Notes on such date of determination, and the denominator of which shall
be the aggregate Accrued Amounts with respect to all Series of Notes on such
date of determination.
 
“Series 2010-3 Lease Interest Payment Deficit” means, on any Distribution Date,
an amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been
allocated to the Series 2010-3 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the Series
2010-3 Accrued Interest Account (excluding any amounts paid into the Series
2010-3 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including the Business Day immediately preceding such Distribution Date.
 
“Series 2010-3 Lease Payment Deficit” means either a Series 2010-3 Lease
Interest Payment Deficit or a Series 2010-3 Lease Principal Payment Deficit.
 
-14-

--------------------------------------------------------------------------------


“Series 2010-3 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2010-3 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 2.5(b) on
account of such Series 2010-3 Lease Principal Payment Deficit.
 
“Series 2010-3 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2010-3 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2010-3 Lease Principal Payment
Carryover Deficit for such Distribution Date.
 
“Series 2010-3 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit D issued by a Series 2010-3 Eligible Letter
of Credit Provider in favor of the Trustee for the benefit of the Series 2010-3
Noteholders.
 
“Series 2010-3 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2010-3 Letter of Credit on which no draw has been
made pursuant to Section 2.8(c), as specified therein, and (ii) if the Series
2010-3 Cash Collateral Account has been established and funded pursuant to
Section 2.8, the Series 2010-3 Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2010-3
Demand Notes on such date.
 
“Series 2010-3 Letter of Credit Expiration Date” means, with respect to any
Series 2010-3 Letter of Credit, the expiration date set forth in such Series
2010-3 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2010-3 Letter of Credit.
 
“Series 2010-3 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2010-3 Letter of Credit on which no draw has been made
pursuant to Section 2.8(c), as specified therein, and (b) if the Series 2010-3
Cash Collateral Account has been established and funded pursuant to Section 2.8,
the Series 2010-3 Available Cash Collateral Account Amount on such date.
 
“Series 2010-3 Letter of Credit Provider” means the issuer of a Series 2010-3
Letter of Credit.
 
“Series 2010-3 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2010-3 Notes are fully paid and (b) the Series
2010-3 Termination Date.
 
“Series 2010-3 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (g) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (g) of Article III shall
not constitute a Series 2010-3 Limited Liquidation Event of Default if the
Trustee shall have received the written consent of the Requisite Series 2010-3
Noteholders waiving the occurrence of such Series 2010-3 Limited Liquidation
Event of Default.  
 
-15-

--------------------------------------------------------------------------------


The Trustee shall promptly (but in any event within two days) provide the Rating
Agencies with written notice of such waiver.
 
“Series 2010-3 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2010-3 Letter of Credit Liquidity Amount on such date and (b)
the Series 2010-3 Available Reserve Account Amount on such date.
 
“Series 2010-3 Maximum Amount” means any of the Series 2010-3 Maximum
Manufacturer Amounts, the Series 2010-3 Maximum Non-Eligible Manufacturer
Amount, the Series 2010-3 Maximum Non-Program Vehicle Amount or the Series
2010-3 Maximum Specified States Amount.
 
“Series 2010-3 Maximum Hyundai Amount” means, as of any day, an amount equal to
20% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
 
“Series 2010-3 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
 
“Series 2010-3 Maximum Kia Amount” means, as of any day, an amount equal to 10%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
 
“Series 2010-3 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2010-3 Maximum Mitsubishi Amount, the Series 2010-3 Maximum Individual
Isuzu/Subaru Amount, the Series 2010-3 Maximum Hyundai Amount, the Series 2010-3
Maximum Kia Amount or the Series 2010-3 Maximum Suzuki Amount.
 
“Series 2010-3 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.
 
“Series 2010-3 Maximum Non-Eligible Manufactur­er Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.
 
“Series 2010-3 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2010-3 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
 
“Series 2010-3 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.
 
-16-

--------------------------------------------------------------------------------


“Series 2010-3 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
 
“Series 2010-3 Maximum Suzuki Amount” means, as of any day, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
 
“Series 2010-3 Monthly Interest” means, with respect to any Series 2010-3
Interest Period, the sum of the Class A Monthly Interest and the Class B Monthly
Interest in each case with respect to such Series 2010-3 Interest Period.
 
“Series 2010-3 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or
(d) would have been allocated to the Series 2010-3 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) have been allocated to the Series 2010-3
Collection Account (without giving effect to any amounts paid into the Series
2010-3 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including the Business Day immediately preceding such Distribution Date.
 
“Series 2010-3 Moody’s Highest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease that are either not subject to a Manufacturer Program or not
eligible for repurchase under a Manufacturer Program as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
 
“Series 2010-3 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the sum of (a) 40.5% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (x) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).
 
“Series 2010-3 Moody’s Intermediate Enhanced Vehicle Percentage” means, as of
any date of determination, 100% minus the sum of (a) the Series 2010-3 Moody’s
Lowest Enhanced Vehicle Percentage and (b) the Series 2010-3 Moody’s Highest
Enhanced Vehicle Percentage.
 
“Series 2010-3 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 40.5%.
 
-17-

--------------------------------------------------------------------------------


“Series 2010-3 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the sum, without duplication, of (1) the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease that are
manufactured by Eligible Program Manufacturers having long-term senior unsecured
debt ratings of “Baa2” or higher from Moody’s as of such date, (2) so long as
any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa2” or higher from Moody’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (3) the lesser of (A) the sum of (x)
if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating of “Baa3” from Moody’s, the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Program Manufacturer as of such date and (y) if as of such
date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa3” from Moody’s and no Manufacturer Event of Default has occurred
and is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (B) 10% of the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
 
“Series 2010-3 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 25%.
 
“Series 2010-3 Moody’s Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2010-3 Moody’s
Lowest Enhancement Rate as of such date and (B) the Series 2010-3 Moody’s Lowest
Enhanced Vehicle Percentage as of such date, (ii) the product of (A) the Series
2010-3 Moody’s Intermediate Enhancement Rate as of such date and (B) the Series
2010-3 Moody’s Intermediate Enhanced Vehicle Percentage as of such date, and
(iii) the product of (A) the Series 2010-3 Moody’s Highest Enhancement Rate as
of such date and (B) the Series 2010-3 Moody’s Highest Enhanced Vehicle
Percentage as of such date.
 
“Series 2010-3 Note Owner” means each beneficial owner of a Series 2010-3 Note.
 
“Series 2010-3 Note Rate” means the Class A Note Rate or the Class B Note Rate,
as applicable.
 
“Series 2010-3 Noteholder” means any Class A Noteholder or any Class B
Noteholder.
 
-18-

--------------------------------------------------------------------------------


“Series 2010-3 Notes” means, collectively, the Class A Notes and the Class B
Notes.
 
“Series 2010-3 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2010-3 Required
Overcollateralization Amount as of such date and (ii) as of any date on which an
AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of (x)
the Series 2010-3 AESOP I Operating Lease Loan Agreement Borrowing Base as of
such date over (y) the Series 2010-3 Invested Amount as of such date.
 
“Series 2010-3 Past Due Rent Payment” is defined in Section 2.2(g).
 
“Series 2010-3 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2010-3 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.
 
“Series 2010-3 Principal Allocation” is defined in Section 2.2(a)(ii).
 
“Series 2010-3 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to any Class of
Series 2010-3 Notes and ending upon the earliest to occur of (i) the date on
which the Series 2010-3 Notes are fully paid, (ii) the Series 2010-3 Final
Distribution Date and (iii) the termination of the Indenture.
 
“Series 2010-3 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2010-3 Letter of Credit Provider for draws
under its Series 2010-3 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Series 2010-3 Repurchase Amount” is defined in Section 5.1.
 
“Series 2010-3 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2010-3 Invested Amount and the
Series 2010-3 Required Overcollateralization Amount as of such date.
 
“Series 2010-3 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2010-3 Required
Enhancement Percentage as of such date and the Series 2010-3 Invested Amount as
of such date, (ii) the Series 2010-3 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2010-3 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2010-3 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2010-3 Maximum Mitsubishi Amount as of such date, (iv) the Series 2010-3
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Isuzu or Subaru, individually, and leased under the
Leases as of such date over the Series 2010-3 Maximum Individual Isuzu/Subaru
Amount as of such date, (v)
 
-19-

--------------------------------------------------------------------------------


the Series 2010-3 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Hyundai and leased under the Leases
as of such date over the Series 2010-3 Maximum Hyundai Amount as of such date,
(vi) the Series 2010-3 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Kia and leased under the Leases as of
such date over the Series 2010-3 Maximum Kia Amount as of such date, (vii) the
Series 2010-3 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Suzuki and leased under the Leases as of such date
over the Series 2010-3 Maximum Suzuki Amount as of such date, (viii) the Series
2010-3 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the Specified States Amount as
of such date over the Series 2010-3 Maximum Specified States Amount as of such
date and (ix) the Series 2010-3 AESOP I Operating Lease Vehicle Percentage as of
the immediately preceding Business Day of the excess, if any, of the
Non-Eligible Manufacturer Amount as of such date over the Series 2010-3 Maximum
Non-Eligible Manufacturer Amount as of such date.
 
“Series 2010-3 Required Enhancement Percentage” means, as of any date of
determination, the greater of (i) the Series 2010-3 DBRS Enhancement Percentage
as of such date and (ii) the Series 2010-3 Moody’s Required Enhancement
Percentage as of such date.
 
“Series 2010-3 Required Liquidity Amount” means, as of any date of
determination, an amount equal to the product of 3.25% and the Series 2010-3
Invested Amount as of such date.
 
“Series 2010-3 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2010-3 Required Enhancement
Amount over the sum of (i) the Series 2010-3 Letter of Credit Amount as of such
date, (ii) the Series 2010-3 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2010-3 Collection Account (not including amounts allocable to the Series 2010-3
Accrued Interest Account) and the Series 2010-3 Excess Collection Account on
such date.
 
“Series 2010-3 Required Reserve Account Amount” means, for any date of
determination, an amount equal to the greater of (a) the excess, if any, of the
Series 2010-3 Required Liquidity Amount as of such date over the Series 2010-3
Letter of Credit Liquidity Amount as of such date and (b) the excess, if any, of
the Series 2010-3 Required Enhancement Amount over the Series 2010-3 Enhancement
Amount (excluding therefrom the Series 2010-3 Available Reserve Account Amount
and calculated after giving effect to any payments of principal to be made on
the Series 2010-3 Notes) as of such date.
 
“Series 2010-3 Reserve Account” is defined in Section 2.7(a).
 
“Series 2010-3 Reserve Account Collateral” is defined in Section 2.7(d).
 
-20-

--------------------------------------------------------------------------------


“Series 2010-3 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2010-3 Available Reserve Account Amount
over the Series 2010-3 Required Reserve Account Amount on such Distribution
Date.
 
“Series 2010-3 Revolving Period” means the period from and including the Series
2010-3 Closing Date to the earlier of (i) the commencement of the Series 2010-3
Controlled Amortization Period and (ii) the commencement of the Series 2010-3
Rapid Amortization Period; provided that if the Series 2010-3 Notes are paid in
full on or prior to the Series 2010-3 Expected Final Distribution Date, then the
Series 2010-3 Revolving Period shall also include the period from and including
the first day of the calendar month during which the Distribution Date on which
the Series 2010-3 Notes are paid in full occurs to the commencement of the
Series 2010-3 Rapid Amortization Period.
 
“Series 2010-3 Shortfall” means, on any Distribution Date, the sum of the Class
A Shortfall and the Class B Shortfall on such Distribution Date.
 
“Series 2010-3 Termination Date” means the May 2016 Distribution Date.
 
“Series 2010-3 Trustee’s Fees” means, for any Distribution Date during the
Series 2010-3 Rapid Amortization Period on which there exists a Series 2010-3
Lease Interest Payment Deficit, a portion of the fees payable to the Trustee in
an amount equal to the product of (i) the Series 2010-3 Percentage as of the
beginning of the Series 2010-3 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Indenture;
provided that the Series 2010-3 Trustee’s Fees in the aggregate for all
Distribution Dates shall not exceed 1.1% of the Series 2010-3 Required AESOP I
Operating Lease Vehicle Amount as of the last day of the Series 2010-3 Revolving
Period.
 
“Series 2010-3 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 2.5(c) or (d) on the Series 2010-3 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2010-3 Letters of Credit.
 
“Supplement” is defined in the preamble hereto.
 
“Temporary Global Class A Note” is defined in Section 4.2.
 
“Temporary Global Class B Note” is defined in Section 4.2.
 
“Temporary Global Series 2010-3 Notes” is defined in Section 4.2.
 
“Termination Date Disbursement” means an amount drawn under a Series 2010-3
Letter of Credit pursuant to a Certificate of Termination Date Demand.
 
“Termination Disbursement” means an amount drawn under a Series 2010-3 Letter of
Credit pursuant to a Certificate of Termination Demand.
 
“Trustee” is defined in the recitals hereto.
 
-21-

--------------------------------------------------------------------------------


“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2010-3
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.
 
(c)           Any amounts calculated by reference to the Series 2010-3 Invested
Amount (or any component thereof) on any date shall, unless otherwise stated, be
calculated after giving effect to any payment of principal made to the
applicable Series 2010-3 Noteholders on such date.
 
 
ARTICLE II
 
SERIES 2010-3 ALLOCATIONS
 
With respect to the Series 2010-3 Notes, the following shall apply:
 
Section 2.1. Establishment of Series 2010-3 Collection Account, Series 2010-3
Excess Collection Account and Series 2010-3 Accrued Interest Account.  (a)  All
Collections allocable to the Series 2010-3 Notes shall be allocated to the
Collection Account.
 
(b) The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2010-3 Noteholders:  the Series
2010-3 Collection Account (such sub-account, the “Series 2010-3 Collection
Account”), the Series 2010-3 Excess Collection Account (such sub-account, the
“Series 2010-3 Excess Collection Account”) and the Series 2010-3 Accrued
Interest Account (such sub-account, the “Series 2010-3 Accrued Interest
Account”).
 
Section 2.2. Allocations with Respect to the Series 2010-3 Notes.  The net
proceeds from the initial sale of each Class of the Series 2010-3 Notes will be
deposited into the Collection Account.  On each Business Day on which
Collections are deposited into the Collection Account (each such date, a “Series
2010-3 Deposit Date”), the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to allocate all amounts deposited into
the Collection Account in accordance with the provisions of this Section 2.2:
 
(a) Allocations of Collections During the Series 2010-3 Revolving
Period.  During the Series 2010-3 Revolving Period, the Administrator will
direct the Trustee in writing pursuant to the Administration Agreement to
allocate on each day, prior to 11:00 a.m. (New York City time) on each Series
2010-3 Deposit Date, all amounts deposited into the Collection Account as set
forth below:
 
(i) allocate to the Series 2010-3 Collection Account an amount equal to the
Series 2010-3 Invested Percentage (as of such day) of the aggregate amount of
Interest Collections on such day.  All such amounts allocated to the Series
2010-3 Collection Account shall be further allocated to the Series 2010-3
Accrued Interest Account; and
 
(ii) allocate to the Series 2010-3 Excess Collection Account an amount equal to
the sum of (A) the Series 2010-3 Invested Percentage (as of such day) of the
aggregate amount of Principal Collections on such day (for any such day, the
 
-22-

--------------------------------------------------------------------------------


“Series 2010-3 Principal Allocation”) and (B) the proceeds from the issuance of
any Class of the Series 2010-3 Notes.
 
(b) Allocations of Collections During the Series 2010-3 Controlled Amortization
Period.  With respect to the Series 2010-3 Controlled Amortization Period, the
Administrator will direct the Trustee in writing pursuant to the Administration
Agreement to allocate, prior to 11:00 a.m.  (New York City time) on any Series
2010-3 Deposit Date, all amounts deposited into the Collection Account as set
forth below:
 
(i) allocate to the Series 2010-3 Collection Account an amount determined as set
forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2010-3 Accrued Interest Account; and
 
(ii) allocate to the Series 2010-3 Collection Account an amount equal to the
Series 2010-3 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2010-3 Notes in accordance with
Section 2.5, (A) first, in respect of the Class A Notes in an amount equal to
the Class A Controlled Distribution Amount and (B) second, in respect of the
Class B Notes in an amount equal to the Class B Controlled Distribution Amount,
in each case with respect to the Related Month; provided, however, that if the
Monthly Total Principal Allocation exceeds the sum of the Class A Controlled
Distribution Amount and the Class B Controlled Distribution Amount, in each case
with respect to the Related Month, then the amount of such excess shall be
allocated to the Series 2010-3 Excess Collection Account.
 
(c) Allocations of Collections During the Series 2010-3 Rapid Amortization
Period.  With respect to the Series 2010-3 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2010-3 Deposit Date, all amounts
deposited into the Collection Account as set forth below:
 
(i) allocate to the Series 2010-3 Collection Account an amount determined as set
forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2010-3 Accrued Interest Account; and
 
(ii) allocate to the Series 2010-3 Collection Account an amount equal to the
Series 2010-3 Principal Allocation for such day, which amount shall be used in
accordance with Section 2.5 to make principal payments in respect of the Class A
Notes until the Class A Notes have been paid in full, and after the Class A
Notes have been paid in full shall be used to make principal payments in respect
of the Class B Notes until the Class B Notes have been paid in full; provided
that if on any Determination Date (A) the Administrator determines that the
amount anticipated to be available from Interest Collections allocable to the
Series 2010-3 Notes and other amounts available pursuant to Section 2.3 to pay
the sum of (x) the Series 2010-3 Monthly Interest for the next succeeding
 
-23-

--------------------------------------------------------------------------------


Distribution Date and (y) any unpaid Series 2010-3 Shortfall on such
Distribution Date (together with interest on such Series 2010-3 Shortfall) will
be less than the sum of the Series 2010-3 Monthly Interest for such Distribution
Date and such Series 2010-3 Shortfall and (B) the Series 2010-3 Enhancement
Amount is greater than zero, then the Administrator shall direct the Trustee in
writing to reallocate a portion of the Principal Collections allocated to the
Series 2010-3 Notes during the Related Month equal to the lesser of such
insufficiency and the Series 2010-3 Enhancement Amount to the Series 2010-3
Accrued Interest Account to be treated as Interest Collections on such
Distribution Date.
 
(d) Allocations of Collections after the Occurrence of an Event of
Bankruptcy.  After the occurrence of an Event of Bankruptcy with respect to
ABCR, any other Lessee or any Permitted Sublessee, the Administrator will direct
the Trustee in writing pursuant to the Administration Agreement to allocate,
prior to 11:00 a.m.  (New York City time) on any Series 2010-3 Deposit Date, all
amounts attributable to the AESOP I Operating Lease Loan Agreement deposited
into the Collection Account as set forth below:
 
(i) allocate to the Series 2010-3 Collection Account an amount equal to the
Series 2010-3 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Interest
Collections made under the AESOP I Operating Lease Loan Agreement for such
day.  All such amounts allocated to the Series 2010-3 Collection Account shall
be further allocated to the Series 2010-3 Accrued Interest Account;
 
(ii) allocate to the Series 2010-3 Collection Account an amount equal to the
Series 2010-3 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used in accordance with Section 2.5 to make principal payments in
respect of the Class A Notes until the Class A Notes have been paid in full, and
after the Class A Notes have been paid in full shall be used to make principal
payments in respect of the Class B Notes until the Class B Notes have been paid
in full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2010-3 Notes and other amounts available pursuant to
Section 2.3 to pay the sum of (x) the Series 2010-3 Monthly Interest for the
next succeeding Distribution Date and (y) any unpaid Series 2010-3 Shortfall on
such Distribution Date (together with interest on such Series 2010-3 Shortfall)
will be less than the sum of the Series 2010-3 Interest for such Distribution
Date and such Series 2010-3 Shortfall and (B) the Series 2010-3 Enhancement
Amount is greater than zero, then the Administrator shall direct the Trustee in
writing to reallocate a portion of the Principal Collections allocated to the
Series 2010-3 Notes during the Related Month equal to the lesser of such
insufficiency and the Series 2010-3 Enhancement Amount to the Series 2010-3
Accrued Interest Account to be treated as Interest Collections on such
Distribution Date.
 
-24-

--------------------------------------------------------------------------------


(e) Series 2010-3 Excess Collection Account.  Amounts allocated to the Series
2010-3 Excess Collection Account on any Series 2010-3 Deposit Date will be (w)
first, deposited in the Series 2010-3 Reserve Account in an amount up to the
excess, if any, of the Series 2010-3 Required Reserve Account Amount for such
date over the Series 2010-3 Available Reserve Account Amount for such date, (x)
second, used to pay the principal amount of other Series of Notes that are then
in amortization, (y) third, released to AESOP Leasing in an amount equal to the
product of (A) the Loan Agreement’s Share with respect to the AESOP I Operating
Lease Loan Agreement as of such date and (B) 100% minus the Loan Payment
Allocation Percentage with respect to the AESOP I Operating Lease Loan Agreement
as of such date and (C) the amount of any remaining funds and (z) fourth, paid
to ABRCF for any use permitted by the Related Documents including to make Loans
under the Loan Agreements to the extent the Borrowers have requested Loans
thereunder and Eligible Vehicles are available for financing thereunder;
provided, however, that in the case of clauses (x), (y) and (z), that no
Amortization Event, Series 2010-3 Enhancement Deficiency or AESOP I Operating
Lease Vehicle Deficiency would result therefrom or exist immediately
thereafter.  Upon the occurrence of an Amortization Event and once a Trust
Officer has actual knowledge of the Amortization Event, funds on deposit in the
Series 2010-3 Excess Collection Account will be withdrawn by the Trustee,
deposited in the Series 2010-3 Collection Account and allocated as Principal
Collections to reduce the Series 2010-3 Invested Amount on the immediately
succeeding Distribution Date.
 
(f) Allocations From Other Series.  Amounts allocated to other Series of Notes
that have been reallocated by ABRCF to the Series 2010-3 Notes (i) during the
Series 2010-3 Revolving Period shall be allocated to the Series 2010-3 Excess
Collection Account and applied in accordance with Section 2.2(e) and (ii) during
the Series 2010-3  Controlled Amortization Period or the Series 2010-3 Rapid
Amortization Period shall be allocated to the Series 2010-3 Collection Account
and applied in accordance with Section 2.2(b) or 2.2(c), as applicable, to make
principal payments in respect of the Series 2010-3 Notes.
 
(g) Past Due Rent Payments.  Notwithstanding the foregoing, if in the case of
Section 2.2(a) or (b), after the occurrence of a Series 2010-3 Lease Payment
Deficit, the Lessees shall make payments of Monthly Base Rent or other amounts
payable by the Lessees under the Leases on or prior to the fifth Business Day
after the occurrence of such Series 2010-3 Lease Payment Deficit (a “Past Due
Rent Payment”), the Administrator shall direct the Trustee in writing pursuant
to the Administration Agreement to allocate to the Series 2010-3 Collection
Account an amount equal to the Series 2010-3 Invested Percentage as of the date
of the occurrence of such Series 2010-3 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2010-3 Past Due Rent
Payment”).  The Administrator shall instruct the Trustee in writing pursuant to
the Administration Agreement to withdraw from the Series 2010-3 Collection
Account and apply the Series 2010-3 Past Due Rent Payment in the following
order:
 
(i) if the occurrence of such Series 2010-3 Lease Payment Deficit resulted in
one or more Lease Deficit Disbursements being made under the
 
-25-

--------------------------------------------------------------------------------


Series 2010-3 Letters of Credit, pay to each Series 2010-3 Letter of Credit
Provider who made such a Lease Deficit Disbursement for application in
accordance with the provisions of the applicable Series 2010-3 Reimbursement
Agreement an amount equal to the lesser of (x) the unreimbursed amount of such
Series 2010-3 Letter of Credit Provider’s Lease Deficit Disbursement and (y)
such Series 2010-3 Letter of Credit Provider’s Pro Rata Share of the Series
2010-3 Past Due Rent Payment;
 
(ii) if the occurrence of such Series 2010-3 Lease Payment Deficit resulted in a
withdrawal being made from the Series 2010-3 Cash Collateral Account, deposit in
the Series 2010-3 Cash Collateral Account an amount equal to the lesser of (x)
the amount of the Series 2010-3 Past Due Rent Payment remaining after any
payment pursuant to clause (i) above and (y) the amount withdrawn from the
Series 2010-3 Cash Collateral Account on account of such Series 2010-3 Lease
Payment Deficit;
 
(iii) if the occurrence of such Series 2010-3 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2010-3 Reserve Account pursuant to
Section 2.3(d), deposit in the Series 2010-3 Reserve Account an amount equal to
the lesser of (x) the amount of the Series 2010-3 Past Due Rent Payment
remaining after any payments pursuant to clauses (i) and (ii) above and (y) the
excess, if any, of the Series 2010-3 Required Reserve Account Amount over the
Series 2010-3 Available Reserve Account Amount on such day;
 
(iv) allocate to the Series 2010-3 Accrued Interest Account the amount, if any,
by which the Series 2010-3 Lease Interest Payment Deficit, if any, relating to
such Series 2010-3 Lease Payment Deficit exceeds the amount of the Series 2010-3
Past Due Rent Payment applied pursuant to clauses (i), (ii) and (iii) above; and
 
(v) treat the remaining amount of the Series 2010-3 Past Due Rent Payment as
Principal Collections allocated to the Series 2010-3 Notes in accordance with
Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.
 
Section 2.3. Payments to Noteholders.  On each Determination Date, as provided
below, the Administrator shall instruct the Paying Agent in writing pursuant to
the Administration Agreement to withdraw, and on the following Distribution Date
the Paying Agent, acting in accordance with such instructions, shall withdraw
the amounts required to be withdrawn from the Collection Account pursuant to
Section 2.3(a) below in respect of all funds available from Interest Collections
processed since the preceding Distribution Date and allocated to the holders of
the Series 2010-3 Notes.
 
(a) Note Interest with Respect to the Series 2010-3 Notes.  On each
Determination Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement as to the amount to be
withdrawn and paid pursuant to Section 2.4 from the Series 2010-3 Accrued
Interest Account to the extent funds are anticipated to be available from
Interest Collections allocable to the Series 2010-3 Notes processed from but not
including the preceding Distribution Date through the succeeding Distribution
Date in
 
-26-

--------------------------------------------------------------------------------


respect of (i) first, an amount equal to the Class A Monthly Interest for the
Series 2010-3 Interest Period ending on the day preceding the related
Distribution Date, (ii) second, an amount equal to the amount of any unpaid
Class A Shortfall as of the preceding Distribution Date (together with any
accrued interest on such Class A Shortfall), (iii) third, an amount equal to the
Class B Monthly Interest for the Series 2010-3 Interest Period ending on the day
preceding the related Distribution Date and (iv) fourth, an amount equal to the
amount of any unpaid Class B Shortfall as of the preceding Distribution Date
(together with any accrued interest on such Class B Shortfall).  On the
following Distribution Date, the Trustee shall withdraw the amounts described in
the first sentence of this Section 2.3(a) from the Series 2010-3 Accrued
Interest Account and deposit such amounts in the Series 2010-3 Distribution
Account.
 
(b) Lease Payment Deficit Notice.  On or before 3:00 p.m. (New York City time)
on the Business Day immediately preceding each Distribution Date, the
Administrator shall notify the Trustee of the amount of any Series 2010-3 Lease
Payment Deficit, such notification to be in the form of Exhibit E (each a “Lease
Payment Deficit Notice”).
 
(c) Draws on Series 2010-3 Letters of Credit For Series 2010-3 Lease Interest
Payment Deficits.  If the Administrator determines on the Business Day
immediately preceding any Distribution Date that on such Distribution Date there
will exist a Series 2010-3 Lease Interest Payment Deficit, the Administrator
shall, on or prior to 3:00 p.m. (New York City time) on such Business Day,
instruct the Trustee in writing to draw on the Series 2010-3 Letters of Credit,
if any, and, the Trustee shall, by 5:00 p.m. (New York City time) on such
Business Day draw an amount as set forth in such notice equal to the least of
(i) such Series 2010-3 Lease Interest Payment Deficit, (ii) the excess, if any,
of the sum of (A) the amounts described in clauses (i) through (iv) of Section
2.3(a) above for such Distribution Date and (B) during the Series 2010-3 Rapid
Amortization Period, the Series 2010-3 Trustee’s Fees for such Distribution
Date, over the amounts available from the Series 2010-3 Accrued Interest Account
and (iii) the Series 2010-3 Letter of Credit Liquidity Amount on the Series
2010-3 Letters of Credit by presenting to each Series 2010-3 Letter of Credit
Provider a draft accompanied by a Certificate of Lease Deficit Demand and shall
cause the Lease Deficit Disbursements to be deposited in the Series 2010-3
Distribution Account on such date; provided, however, that if the Series 2010-3
Cash Collateral Account has been established and funded, the Trustee shall
withdraw from the Series 2010-3 Cash Collateral Account and deposit in the
Series 2010-3 Distribution Account an amount equal to the lesser of (x) the
Series 2010-3 Cash Collateral Percentage on such date of the least of the
amounts described in clauses (i), (ii) and (iii) above and (y) the Series 2010-3
Available Cash Collateral Account Amount on such date and draw an amount equal
to the remainder of such amount on the Series 2010-3 Letters of Credit.
 
(d) Withdrawals from Series 2010-3 Reserve Account.  If the Administrator
determines on any Distribution Date that the amounts available from the Series
2010-3 Accrued Interest Account plus the amount, if any, to be drawn under the
Series 2010-3 Letters of Credit and /or withdrawn from the Series 2010-3 Cash
Collateral Account pursuant to Section 2.3(c) are insufficient to pay the sum of
(A) the amounts described in clauses (i) through (iv) of Section 2.3(a) above on
such Distribution Date and (B) during the Series 2010-3 Rapid Amortization
Period, the Series 2010-3 Trustee’s Fees for such Distribution Date, the
Administrator shall instruct the Trustee in writing to withdraw from the Series
2010-3 Reserve Account and deposit in the Series 2010-3 Distribution Account on
such Distribution Date an
 
-27-

--------------------------------------------------------------------------------


amount equal to the lesser of the Series 2010-3 Available Reserve Account Amount
and such insufficiency.  The Trustee shall withdraw such amount from the Series
2010-3 Reserve Account and deposit such amount in the Series 2010-3 Distribution
Account.
 
(e) [RESERVED]
 
(f) Balance.  On or prior to the second Business Day preceding each Distribution
Date, the Administrator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Administration Agreement to pay the balance (after
making the payments required in Section 2.4), if any, of the amounts available
from the Series 2010-3 Accrued Interest Account and the Series 2010-3
Distribution Account, plus the amount, if any, drawn under the Series 2010-3
Letters of Credit and/or withdrawn from the Series 2010-3 Cash Collateral
Account pursuant to Section 2.3(c) plus the amount, if any, withdrawn from the
Series 2010-3 Reserve Account pursuant to Section 2.3(d) as follows:
 
(i) on each Distribution Date during the Series 2010-3 Revolving Period or the
Series 2010-3 Controlled Amortization Period, (1) first, to the Administrator,
an amount equal to the Series 2010-3 Percentage as of the beginning of the
Series 2010-3 Interest Period ending on the day preceding such Distribution Date
of the portion of the Monthly Administration Fee payable by ABRCF (as specified
in clause (iii) of the definition thereof) for such Series 2010-3 Interest
Period, (2) second, to the Trustee, an amount equal to the Series 2010-3
Percentage as of the beginning of such Series 2010-3 Interest Period of the fees
owing to the Trustee under the Indenture for such Series 2010-3 Interest Period,
(3) third to pay any Carrying Charges (other than Carrying Charges provided for
above) to the Persons to whom such amounts are owed, an amount equal to the
Series 2010-3 Percentage as of the beginning of such Series 2010-3 Interest
Period of such Carrying Charges (other than Carrying Charges provided for above)
for such Series 2010-3 Interest Period and (4) fourth, the balance, if any
(“Excess Collections”), shall be withdrawn by the Paying Agent from the Series
2010-3 Collection Account and deposited in the Series 2010-3 Excess Collection
Account; and
 
(ii) on each Distribution Date during the Series 2010-3 Rapid Amortization
Period, (1) first, to the Trustee, an amount equal to the Series 2010-3
Percentage as of the beginning of such Series 2010-3 Interest Period ending on
the day preceding such Distribution Date of the fees owing to the Trustee under
the Indenture for such Series 2010-3 Interest Period, (2) second, to the
Administrator, an amount equal to the Series 2010-3 Percentage as of the
beginning of such Series 2010-3 Interest Period of the portion of the Monthly
Administration Fee (as specified in clause (iii) of the definition thereof)
payable by ABRCF for such Series 2010-3 Interest Period, (3) third, to pay any
Carrying Charges (other than Carrying Charges provided for above) to the Persons
to whom such amounts are owed, an amount equal to the Series 2010-3 Percentage
as of the beginning of such Series 2010-3 Interest Period of such Carrying
Charges (other than Carrying Charges provided for above) for such Series 2010-3
Interest Period and (4) fourth, so long as the Series 2010-3 Invested Amount is
greater than the Monthly Total Principal Allocations for the Related Month, an
amount equal to the excess of the Series 2010-3 Invested Amount over the Monthly
Total Principal Allocations for the Related Month shall be treated as Principal
Collections.
 
-28-

--------------------------------------------------------------------------------


(g) Shortfalls.  (i)  If the amounts described in Section 2.3 are insufficient
to pay the Class A Monthly Interest on any Distribution Date, payments of
interest to the Class A Noteholders will be reduced on a pro rata basis by the
amount of such deficiency.  The aggregate amount, if any, of such deficiency on
any Distribution Date, together with the aggregate unpaid amount of any such
deficiencies with respect to all prior Distribution Dates, shall be referred to
as the “Class A Shortfall”.  Interest shall accrue on the Class A Shortfall at
the Class A Note Rate.
 
(ii) If the amounts described in Section 2.3 are insufficient to pay the amounts
described in clauses (i) and (ii) of Section 2.3(a) and the Class B Monthly
Interest on any Distribution Date, payments of interest to the Class B
Noteholders will be reduced on a pro rata basis by the amount of such
deficiency.  The aggregate amount, if any, of such deficiency on any
Distribution Date (which deficiency on any Distribution Date shall not exceed
the Class B Monthly Interest for the Series 2010-3 Interest Period ended on the
day preceding such Distribution Date), together with the aggregate unpaid amount
of any such deficiencies with respect to all prior Distribution Dates, shall be
referred to as the “Class B Shortfall”.  Interest shall accrue on the Class B
Shortfall at the Class B Note Rate.
 
Section 2.4. Payment of Note Interest.  (a)  On each Distribution Date, subject
to Section 9.8 of the Base Indenture, the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay the following amounts in the following
order of priority from amounts deposited into the Series 2010-3 Distribution
Account pursuant to Section 2.3:
 
(i) first, to the Class A Noteholders, the amounts due to the Class A
Noteholders described in Sections 2.3(a)(i) and (ii); and
 
(ii) second, to the Class B Noteholders the amounts due to the Class B
Noteholders described in Sections 2.3(a)(iii) and (iv).
 
Section 2.5. Payment of Note Principal.  (a)  Monthly Payments During Controlled
Amortization Period or Rapid Amortization Period.  On each Determination Date,
commencing on the second Determination Date during the Series 2010-3 Controlled
Amortization Period or the first Determination Date after the commencement of
the Series 2010-3 Rapid Amortization Period, the Administrator shall instruct
the Trustee and the Paying Agent in writing pursuant to the Administration
Agreement and in accordance with this Section 2.5 as to (1) the amount allocated
to the Series 2010-3 Notes during the Related Month pursuant to Section
2.2(b)(ii), (c)(ii) or (d)(ii), as the case may be, (2) any amounts to be drawn
on the Series 2010-3 Demand Notes and/or on the Series 2010-3 Letters of Credit
(or withdrawn from the Series 2010-3 Cash Collateral Account) pursuant to this
Section 2.5 and (3) any amounts to be withdrawn from the Series 2010-3 Reserve
Account pursuant to this Section 2.5 and deposited into the Series 2010-3
Distribution Account.  On the Distribution Date following each such
Determination Date, the Trustee shall withdraw the amount allocated to the
Series 2010-3 Notes during the Related Month pursuant to Section 2.2(b)(ii),
(c)(ii) or (d)(ii), as the case may be, from the Series 2010-3 Collection
Account and deposit such amount in the Series 2010-3 Distribution Account, to be
paid to the holders of the Series 2010-3 Notes.
 
-29-

--------------------------------------------------------------------------------


(b) Principal Draws on Series 2010-3 Letters of Credit.  If the Administrator
determines on the Business Day immediately preceding any Distribution Date
during the Series 2010-3 Rapid Amortization Period that on such Distribution
Date there will exist a Series 2010-3 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2010-3
Letters of Credit, if any, as provided below.  Upon receipt of a notice by the
Trustee from the Administrator in respect of a Series 2010-3 Lease Principal
Payment Deficit on or prior to 3:00 p.m. (New York City time) on the Business
Day immediately preceding a Distribution Date, the Trustee shall, by 5:00 p.m.
(New York City time) on such Business Day draw an amount as set forth in such
notice equal to the least of (i) such Series 2010-3 Lease Principal Payment
Deficit, (ii) the Principal Deficit Amount for such Distribution Date and (iii)
the Series 2010-3 Letter of Credit Liquidity Amount on the Series 2010-3 Letters
of Credit by presenting to each Series 2010-3 Letter of Credit Provider a draft
accompanied by a Certificate of Lease Deficit Demand and shall cause the Lease
Deficit Disbursements to be deposited in the Series 2010-3 Distribution Account
on such date; provided, however, that if the Series 2010-3 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2010-3 Cash Collateral Account and deposit in the Series 2010-3
Distribution Account an amount equal to the lesser of (x) the Series 2010-3 Cash
Collateral Percentage for such date of the lesser of the Series 2010-3 Lease
Principal Payment Deficit and the Principal Deficit Amount for such Distribution
Date and (y) the Series 2010-3 Available Cash Collateral Account Amount on such
date and draw an amount equal to the remainder of such amount on the Series
2010-3 Letters of Credit.  Notwithstanding any of the preceding to the contrary,
during the period after the date of the filing by any of the Lessees of a
petition for relief under Chapter 11 of the Bankruptcy Code until the date on
which each of the Lessees shall have resumed making all payments of the portion
of Monthly Base Rent relating to Loan Interest required to be made under the
AESOP I Operating Lease, the Administrator shall only instruct the Trustee to
draw on the Series 2010-3 Letters of Credit (or withdraw from the Series 2010-3
Cash Collateral Account, if applicable) pursuant to this Section 2.5(b), and the
Trustee shall only draw (or withdraw), an amount equal to the lesser of (i) the
amount determined as provided in the preceding sentence and (ii) the excess, if
any, of (x) the Series 2010-3 Liquidity Amount on such date over (y) the Series
2010-3 Required Liquidity Amount on such date.
 
(c) Final Distribution Date.  Each of the entire Class A Invested Amount and the
entire Class B Invested Amount shall be due and payable on the Series 2010-3
Final Distribution Date.  In connection therewith:
 
(i) Demand Note Draw.  If the amount to be deposited in the Series 2010-3
Distribution Account in accordance with Section 2.5(a) together with any amounts
to be deposited therein in accordance with Section 2.5(b) on the Series 2010-3
Final Distribution Date is less than the Series 2010-3 Invested Amount and there
are any Series 2010-3 Letters of Credit on such date, then, prior to 10:00 a.m.
(New York City time) on the second Business Day prior to the Series 2010-3 Final
Distribution Date, the Administrator shall instruct the Trustee in writing to
make a demand (a “Demand Notice”) substantially in the form attached hereto as
Exhibit F on the Demand Note Issuers for payment under the Series 2010-3 Demand
Notes in an amount equal to the lesser of (i) such insufficiency and (ii) the
Series 2010-3 Letter of Credit Amount.  The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding such Series 2010-3
Final Distribution Date deliver such Demand Notice to the
 
-30-

--------------------------------------------------------------------------------


Demand Note Issuers; provided, however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to a Demand
Note Issuer shall have occurred and be continuing, the Trustee shall not be
required to deliver such Demand Notice to such Demand Note Issuer.  The Trustee
shall cause the proceeds of any demand on the Series 2010-3 Demand Notes to be
deposited into the Series 2010-3 Distribution Account.
 
(ii) Letter of Credit Draw.  In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding the Series
2010-3 Final Distribution Date a Demand Notice has been transmitted by the
Trustee to the Demand Note Issuers pursuant to clause (i) of this Section 2.5(c)
and any Demand Note Issuer shall have failed to pay to the Trustee or deposit
into the Series 2010-3 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to one or more of the Demand Note Issuers, the Trustee shall not have
delivered such Demand Notice to any Demand Note Issuer on the second Business
Day preceding the Series 2010-3 Final Distribution Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2010-3 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers so failed to pay under the
Series 2010-3 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2010-3 Letter of Credit Amount on such
Business Day by presenting to each Series 2010-3 Letter of Credit Provider a
draft accompanied by a Certificate of Unpaid Demand Note Demand; provided,
however, that if the Series 2010-3 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2010-3 Cash Collateral
Account and deposit in the Series 2010-3 Distribution Account an amount equal to
the lesser of (x) the Series 2010-3 Cash Collateral Percentage on such Business
Day of the amount that the Demand Note Issuers so failed to pay under the Series
2010-3 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2010-3 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
amount that the Demand Note Issuers failed to pay under the Series 2010-3 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
on the Series 2010-3 Letters of Credit.  The Trustee shall deposit, or cause the
deposit of, the proceeds of any draw on the Series 2010-3 Letters of Credit and
the proceeds of any withdrawal from the Series 2010-3 Cash Collateral Account to
be deposited in the Series 2010-3 Distribution Account.
 
(iii) Reserve Account Withdrawal.  If, after giving effect to the deposit into
the Series 2010-3 Distribution Account of the amount to be deposited in
accordance with Section 2.5(a) and the amounts described in clauses (i) and (ii)
of this Section 2.5(c), the amount to be deposited in the Series 2010-3
Distribution Account with respect to the Series 2010-3 Final Distribution Date
is or will be less than the Series 2010-3 Invested Amount, then, prior to 12:00
noon (New York City time) on the second Business Day prior to such Series 2010-3
Final Distribution Date, the Administrator shall instruct the Trustee in writing
to with­draw from the Series 2010-3 Reserve Account, an amount equal
 
-31-

--------------------------------------------------------------------------------


to the lesser of the Series 2010-3 Available Reserve Account Amount and such
remaining insufficiency and deposit it in the Series 2010-3 Distribution Account
on such Series 2010-3 Final Distribution Date.
 
(d) Principal Deficit Amount.  On each Distribution Date, other than the Series
2010-3 Final Distribution Date, on which the Principal Deficit Amount is greater
than zero, amounts shall be transferred to the Series 2010-3 Distribution
Account as follows:
 
(i) Demand Note Draw.  If on any Determination Date, the Administrator
determines that the Principal Deficit Amount with respect to the next succeeding
Distribution Date will be greater than zero and there are any Series 2010-3
Letters of Credit on such date, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Distribution Date, the Administrator shall
instruct the Trustee in writing to deliver a Demand Notice to the Demand Note
Issuers demanding payment of an amount equal to the lesser of (A) the Principal
Deficit Amount and (B) the Series 2010-3 Letter of Credit Amount.  The Trustee
shall, prior to 12:00 noon (New York City time) on the second Business Day
preceding such Distribution Date, deliver such Demand Notice to the Demand Note
Issuers; provided, however, that if an Event of Bankruptcy (or the occurrence of
an event described in clause (a) of the definition thereof, without the lapse of
a period of 60 consecutive days) with respect to a Demand Note Issuer shall have
occurred and be continuing, the Trustee shall not be required to deliver such
Demand Notice to such Demand Note Issuer.  The Trustee shall cause the proceeds
of any demand on the Series 2010-3 Demand Note to be deposited into the Series
2010-3 Distribution Account.
 
(ii) Letter of Credit Draw.  In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit into
the Series 2010-3 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to any Demand Note Issuer, the Trustee shall not have delivered such
Demand Notice to any Demand Note Issuer on the second Business Day preceding
such Distribution Date, then, in the case of (x) or (y) the Trustee shall on
such Business Day draw on the Series 2010-3 Letters of Credit an amount equal to
the lesser of (i) Series 2010-3 Letter of Credit Amount and (ii) the aggregate
amount that the Demand Note Issuers failed to pay under the Series 2010-3 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
by presenting to each Series 2010-3 Letter of Credit Provider a draft
accompanied by a Certificate of Unpaid Demand Note Demand; provided, however,
that if the Series 2010-3 Cash Collateral Account has been established and
funded, the Trustee shall withdraw from the Series 2010-3 Cash Collateral
Account and deposit in the Series 2010-3 Distribution Account an amount equal to
the lesser of (x) the Series 2010-3 Cash Collateral Percentage on such Business
Day of the aggregate amount that the Demand Note Issuers so failed to pay under
the Series 2010-3 Demand Notes (or, the amount that the Trustee failed to demand
for payment thereunder) and (y) the Series 2010-3 Available Cash Collateral
Account Amount on such Business Day and draw an amount equal to the remainder of
the
 
-32-

--------------------------------------------------------------------------------


aggregate amount that the Demand Note Issuers failed to pay under the Series
2010-3 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) on the Series 2010-3 Letters of Credit.  The Trustee shall
deposit into, or cause the deposit of, the proceeds of any draw on the Series
2010-3 Letters of Credit and the proceeds of any withdrawal from the Series
2010-3 Cash Collateral Account to be deposited in the Series 2010-3 Distribution
Account.
 
(iii) Reserve Account Withdrawal.  If the Series 2010-3 Letter of Credit Amount
will be less than the Principal Deficit Amount on any Distribution Date, then,
prior to 12:00 noon (New York City time) on the second Business Day prior to
such Distribution Date, the Administrator shall instruct the Trustee in writing
to withdraw from the Series 2010-3 Reserve Account, an amount equal to the
lesser of (x) the Series 2010-3 Available Reserve Account Amount and (y) the
amount by which the Principal Deficit Amount exceeds the amounts to be deposited
in the Series 2010-3 Distribution Account in accordance with clauses (i) and
(ii) of this Section 2.5(d) and deposit it in the Series 2010-3 Distribution
Account on such Distribution Date.
 
(e) Distributions.  (i)  Class A Notes.  On each Distribution Date occurring on
or after the date a withdrawal is made from the Series 2010-3 Collection Account
pursuant to Section 2.5(a) or amounts are deposited in the Series 2010-3
Distribution Account pursuant to Section 2.5(b), (c) or (d) the Paying Agent
shall, in accordance with Section 6.1 of the Base Indenture, pay pro rata to
each Class A Noteholder from the Series 2010-3 Distribution Account the amount
deposited therein pursuant to Section 2.5(a), (b), (c) or (d), to the extent
necessary to pay the Class A Controlled Amortization Amount during the Series
2010-3 Controlled Amortization Period or to the extent necessary to pay the
Class A Invested Amount during the Series 2010-3 Rapid Amortization Period.
 
(ii)           Class B Notes.  On each Distribution Date occurring on or after
the date a withdrawal is made from the Series 2010-3 Collection Account pursuant
to Section 2.5(a) or amounts are deposited in the Series 2010-3 Distribution
Account pursuant to Section 2.5(b), (c) or (d) the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay pro rata to each Class B
Noteholder from the Series 2010-3 Distribution Account the amount deposited
therein pursuant to Section 2.5(a), (b), (c) or (d) less the aggregate amount
applied to make the payments required pursuant to Section 2.5(e)(i), to the
extent necessary to pay the Class B Controlled Amortization Amount during the
Series 2010-3 Controlled Amortization Period or to the extent necessary to pay
the Class B Invested Amount during the Series 2010-3 Rapid Amortization Period.
 
Section 2.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment.  If the Administrator fails to give notice or instructions to make
any payment from or deposit into the Collection Account required to be given by
the Administrator, at the time specified in the Administration Agreement or any
other Related Document (including applicable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account without such
notice or instruction from the Administrator, provided that the Administrator,
upon request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit.  When any
payment or deposit hereunder or under any other Related Document is required to
be made by the Trustee or the
 
-33-

--------------------------------------------------------------------------------


Paying Agent at or prior to a specified time, the Administrator shall deliver
any applicable written instructions with respect thereto reasonably in advance
of such specified time.
 
Section 2.7. Series 2010-3 Reserve Account.  (a)  Establishment of Series 2010-3
Reserve Account.  ABRCF shall establish and maintain in the name of the Series
2010-3 Agent for the benefit of the Series 2010-3 Noteholders, or cause to be
established and maintained, an account (the “Series 2010-3 Reserve Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Series 2010-3 Noteholders.  The Series 2010-3
Reserve Account shall be maintained (i) with a Qualified Institution, or (ii) as
a segregated trust account with the corporate trust department of a depository
institution or trust company having corporate trust powers and acting as trustee
for funds deposited in the Series 2010-3 Reserve Account; provided that, if at
any time such Qualified Institution is no longer a Qualified Institution or the
credit rating of any securities issued by such depositary institution or trust
company shall be reduced to below “BBB (low)” by DBRS or “Baa2” by Moody’s, then
ABRCF shall, within thirty (30) days of such reduction, establish a new Series
2010-3 Reserve Account with a new Qualified Institution.  If the Series 2010-3
Reserve Account is not maintained in accordance with the previous sentence,
ABRCF shall establish a new Series 2010-3 Reserve Account, within ten (10)
Business Days after obtaining knowledge of such fact, which complies with such
sentence, and shall instruct the Series 2010-3 Agent in writing to transfer all
cash and investments from the non-qualifying Series 2010-3 Reserve Account into
the new Series 2010-3 Reserve Account.  Initially, the Series 2010-3 Reserve
Account will be established with The Bank of New York Mellon Trust Company, N.A.
 
(b) Administration of the Series 2010-3 Reserve Account.  The Administrator may
instruct the institution maintaining the Series 2010-3 Reserve Account to invest
funds on deposit in the Series 2010-3 Reserve Account from time to time in
Permitted Investments; provided, however, that any such investment shall mature
not later than the Business Day prior to the Distribution Date following the
date on which such funds were received, unless any Permitted Investment held in
the Series 2010-3 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date.  All such
Permitted Investments will be credited to the Series 2010-3 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in Section
8-106 of the New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities.  The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2010-3 Reserve
Account.  ABRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments.  In the absence of written investment instructions
hereunder, funds on deposit in the Series 2010-3 Reserve Account shall remain
uninvested.
 
-34-

--------------------------------------------------------------------------------


(c) Earnings from Series 2010-3 Reserve Account.  All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2010-3
Reserve Account shall be deemed to be on deposit therein and available for
distribution.
 
(d) Series 2010-3 Reserve Account Constitutes Additional Collateral for Series
2010-3 Notes.  In order to secure and provide for the repayment and payment of
ABRCF’s Obligations with respect to the Series 2010-3 Notes, ABRCF hereby grants
a security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2010-3 Noteholders, all of ABRCF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired):  (i) the Series 2010-3 Reserve Account, including any
security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Series 2010-3 Reserve Account or the funds on deposit therein
from time to time; (iv) all investments made at any time and from time to time
with monies in the Series 2010-3 Reserve Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (v) all interest, dividends, cash, instru­ments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2010-3 Reserve Account, the funds on
deposit therein from time to time or the investments made with such funds; and
(vi) all proceeds of any and all of the foregoing, including, without
limitation, cash (the items in the foregoing clauses (i) through (vi) are
referred to, collectively, as the “Series 2010-3 Reserve Account
Collateral”).  The Trustee shall possess all right, title and interest in and to
all funds on deposit from time to time in the Series 2010-3 Reserve Account and
in all proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2010-3 Reserve Account.  The Series
2010-3 Reserve Account Collateral shall be under the sole dominion and control
of the Trustee for the benefit of the Series 2010-3 Noteholders.  The Series
2010-3 Agent hereby agrees (i) to act as the securities intermediary (as defined
in Section 8-102(a)(14) of the New York UCC) with respect to the Series 2010-3
Reserve Account; (ii) that its jurisdiction as securities intermediary is
New York; (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2010-3
Reserve Account shall be treated as a financial asset (as defined in Section
8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement order
(as defined in Section 8-102(a)(8) of the New York UCC) issued by the Trustee.
 
(e) Series 2010-3 Reserve Account Surplus.  In the event that the Series 2010-3
Reserve Account Surplus on any Distribution Date, after giving effect to all
withdrawals from the Series 2010-3 Reserve Account, is greater than zero, if no
Series 2010-3 Enhancement Deficiency or AESOP I Operating Lease Vehicle
Deficiency would result therefrom or exist thereafter, the Trustee, acting in
accordance with the written instructions of the Administrator pursuant to the
Administration Agreement, shall withdraw from the Series 2010-3 Reserve Account
an amount equal to the Series 2010-3 Reserve Account Surplus and shall pay such
amount to ABRCF.
 
(f) Termination of Series 2010-3 Reserve Account.  Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2010-3 Noteholders and payable from
the Series 2010-3 Reserve Account as
 
-35-

--------------------------------------------------------------------------------


provided herein, shall withdraw from the Series 2010-3 Reserve Account all
amounts on deposit therein for payment to ABRCF.
 
Section 2.8. Series 2010-3 Letters of Credit and Series 2010-3 Cash Collateral
Account.  (a)           Series 2010-3 Letters of Credit and Series 2010-3 Cash
Collateral Account Constitute Additional Collateral for Series 2010-3 Notes.  In
order to secure and provide for the repayment and payment of ABRCF’s Obligations
with respect to the Series 2010-3 Notes, ABRCF hereby grants a security interest
in and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2010-3 Noteholders, all of ABRCF’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired):  (i) each Series 2010-3 Letter of Credit; (ii) the Series 2010-3 Cash
Collateral Account, including any security entitlement thereto; (iii) all funds
on deposit in the Series 2010-3 Cash Collateral Account from time to time;
(iv) all certificates and instruments, if any, representing or evidencing any or
all of the Series 2010-3 Cash Collateral Account or the funds on deposit therein
from time to time; (v) all investments made at any time and from time to time
with monies in the Series 2010-3 Cash Collateral Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (vi) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2010-3 Cash Collateral Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vii) all proceeds of any and all of the foregoing, including,
without limitation, cash (the items in the foregoing clauses (ii) through
(vii) are referred to, collectively, as the “Series 2010-3 Cash Collateral
Account Collateral”).  The Trustee shall, for the benefit of the Series 2010-3
Noteholders, possess all right, title and interest in all funds on deposit from
time to time in the Series 2010-3 Cash Collateral Account and in all proceeds
thereof, and shall be the only person authorized to originate entitlement orders
in respect of the Series 2010-3 Cash Collateral Account.  The Series 2010-3 Cash
Collateral Account shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2010-3 Noteholders.  The Series 2010-3 Agent
hereby agrees (i) to act as the securities intermediary (as defined in Section
8-102(a)(14) of the New York UCC) with respect to the Series 2010-3 Cash
Collateral Account; (ii) that its jurisdiction as a securities intermediary is
New York, (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2010-3
Cash Collateral Account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement
order (as defined in Section 8-102(a)(8) of the New York UCC) issued by the
Trustee.
 
(b) Series 2010-3 Letter of Credit Expiration Date.  If prior to the date which
is ten (10) days prior to the then - scheduled Series 2010-3 Letter of Credit
Expiration Date with respect to any Series 2010-3 Letter of Credit, excluding
the amount available to be drawn under such Series 2010-3 Letter of Credit but
taking into account each substitute Series 2010-3 Letter of Credit which has
been obtained from a Series 2010-3 Eligible Letter of Credit Provider and is in
full force and effect on such date, the Series 2010-3 Enhancement Amount would
be equal to or more than the Series 2010-3 Required Enhancement Amount and the
Series 2010-3 Liquidity Amount would be equal to or greater than the Series
2010-3 Required Liquidity Amount, then the Administrator shall notify the
Trustee in writing no later than two (2) Business Days prior to such Series
2010-3 Letter of Credit Expiration Date of such determination.  If prior to the
date which is ten (10) days prior to the then-scheduled Series 2010-3 Letter of
Credit Expiration Date
 
-36-

--------------------------------------------------------------------------------


with respect to any Series 2010-3 Letter of Credit, excluding the amount
available to be drawn under such Series 2010-3 Letter of Credit but taking into
account a substitute Series 2010-3 Letter of Credit which has been obtained from
a Series 2010-3 Eligible Letter of Credit Provider and is in full force and
effect on such date, the Series 2010-3 Enhancement Amount would be less than the
Series 2010-3 Required Enhancement Amount or the Series 2010-3 Liquidity Amount
would be less than the Series 2010-3 Required Liquidity Amount, then the
Administrator shall notify the Trustee in writing no later than two (2) Business
Days prior to such Series 2010-3 Letter of Credit Expiration Date of (x) the
greater of (A) the excess, if any, of the Series 2010-3 Required Enhancement
Amount over the Series 2010-3 Enhancement Amount, excluding the available amount
under such expiring Series 2010-3 Letter of Credit but taking into account any
substitute Series 2010-3 Letter of Credit which has been obtained from a Series
2010-3 Eligible Letter of Credit Provider and is in full force and effect, on
such date, and (B) the excess, if any, of the Series 2010-3 Required Liquidity
Amount over the Series 2010-3 Liquidity Amount, excluding the available amount
under such expiring Series 2010-3 Letter of Credit but taking into account any
substitute Series 2010-3 Letter of Credit which has been obtained from a Series
2010-3 Eligible Letter of Credit Provider and is in full force and effect, on
such date, and (y) the amount available to be drawn on such expiring Series
2010-3 Letter of Credit on such date.  Upon receipt of such notice by the
Trustee on or prior to 10:00 a.m. (New York City time) on any Business Day, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day (or, in
the case of any notice given to the Trustee after 10:00 a.m. (New York City
time), by 12:00 noon (New York City time) on the next following Business Day),
draw the lesser of the amounts set forth in clauses (x) and (y) above on such
expiring Series 2010-3 Letter of Credit by presenting a draft accompanied by a
Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Series 2010-3 Cash Collateral Account.
 
If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2010-3 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
the full amount of such Series 2010-3 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2010-3 Cash Collateral
Account.
 
(c) Series 2010-3 Letter of Credit Providers.  The Administrator shall notify
the Trustee in writing within one (1) Business Day of becoming aware that (i)
the long-term senior unsecured debt credit rating of any Series 2010-3 Letter of
Credit Provider has fallen below “A (high)” as determined by DBRS or “A1” as
determined by Moody’s or (ii) the short-term senior unsecured debt credit rating
of any Series 2010-3 Letter of Credit Provider has fallen below “R-1” as
determined by DBRS or “P-1” as determined by Moody’s.  At such time the
Administrator shall also notify the Trustee of (i) the greater of (A) the
excess, if any, of the Series 2010-3 Required Enhancement Amount over the Series
2010-3 Enhancement Amount, excluding the available amount under the Series
2010-3 Letter of Credit issued by such Series 2010-3 Letter of Credit Provider,
on such date, and (B) the excess, if any, of the Series 2010-3 Required
Liquidity Amount over the Series 2010-3 Liquidity Amount, excluding the
available amount under such Series 2010-3 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2010-3 Letter of Credit on
such date.  Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon (New
York City time) on such Business Day (or, in the case of any notice
 
-37-

--------------------------------------------------------------------------------


given to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New
York City time) on the next following Business Day), draw on such Series 2010-3
Letter of Credit in an amount equal to the lesser of the amounts in clause
(i) and clause (ii) of the immediately preceding sentence on such Business Day
by presenting a draft accompanied by a Certificate of Termination Demand and
shall cause the Termination Disbursement to be deposited in the Series 2010-3
Cash Collateral Account.
 
(d) Termination Date Demands on the Series 2010-3 Letters of Credit.  Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2010-3 Letter of Credit Termination Date, the Administrator shall
determine the Series 2010-3 Demand Note Payment Amount, if any, as of the Series
2010-3 Letter of Credit Termination Date and, if the Series 2010-3 Demand Note
Payment Amount is greater than zero, instruct the Trustee in writing to draw on
the Series 2010-3 Letters of Credit.  Upon receipt of any such notice by the
Trustee on or prior to 11:00 a.m. (New York City time) on a Business Day, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw an
amount equal to the lesser of (i) the Series 2010-3 Demand Note Payment Amount
and (ii) the Series 2010-3 Letter of Credit Liquidity Amount on the Series
2010-3 Letters of Credit by presenting to each Series 2010-3 Letter of Credit
Provider a draft accompanied by a Certificate of Termination Date Demand and
shall cause the Termination Date Disbursement to be deposited in the Series
2010-3 Cash Collateral Account; provided, however, that if the Series 2010-3
Cash Collateral Account has been established and funded, the Trustee shall draw
an amount equal to the product of (a) 100% minus the Series 2010-3 Cash
Collateral Percentage and (b) the lesser of the amounts referred to in clause
(i) and (ii) on such Business Day on the Series 2010-3 Letters of Credit as
calculated by the Administrator and provided in writing to the Trustee.
 
(e) Draws on the Series 2010-3 Letters of Credit.  If there is more than one
Series 2010-3 Letter of Credit on the date of any draw on the Series 2010-3
Letters of Credit pursuant to the terms of this Supplement, the Administrator
shall instruct the Trustee, in writing, to draw on each Series 2010-3 Letter of
Credit in an amount equal to the Pro Rata Share of the Series 2010-3 Letter of
Credit Provider issuing such Series 2010-3 Letter of Credit of the amount of
such draw on the Series 2010-3 Letters of Credit.
 
(f) Establishment of Series 2010-3 Cash Collateral Account.  On or prior to the
date of any drawing under a Series 2010-3 Letter of Credit pursuant to
Section 2.8(b), (c) or (d) above, ABRCF shall establish and maintain in the name
of the Trustee for the benefit of the Series 2010-3 Noteholders, or cause to be
established and maintained, an account (the “Series 2010-3 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2010-3 Noteholders.  The Series
2010-3 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2010-3 Cash
Collateral Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depository institution or trust company shall be
reduced to below “BBB (low)” by DBRS or “Baa3” by Moody’s, then ABRCF shall,
within thirty (30) days of such reduction, establish a new Series 2010-3 Cash
Collateral Account with a new Qualified Institution or a new segregated trust
account with the corporate trust department of a depository institution or trust
company having
 
-38-

--------------------------------------------------------------------------------


corporate trust powers and acting as trustee for funds deposited in the Series
2010-3 Cash Collateral Account.  If a new Series 2010-3 Cash Collateral Account
is established, ABRCF shall instruct the Trustee in writing to transfer all cash
and investments from the non-qualifying Series 2010-3 Cash Collateral Account
into the new Series 2010-3 Cash Collateral Account.
 
(g) Administration of the Series 2010-3 Cash Collateral Account.  ABRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2010-3 Cash Collateral Account to invest funds on deposit in the Series
2010-3 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2010-3
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date.  All such
Permitted Investments will be credited to the Series 2010-3 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities.  The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2010-3 Cash
Collateral Account.  ABRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments.  In the absence of written investment instructions
hereunder, funds on deposit in the Series 2010-3 Cash Collateral Account shall
remain uninvested.
 
(h) Earnings from Series 2010-3 Cash Collateral Account.  All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2010-3 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.
 
(i) Series 2010-3 Cash Collateral Account Surplus.  In the event that the Series
2010-3 Cash Collateral Account Surplus on any Distribution Date (or, after the
Series 2010-3 Letter of Credit Termination Date, on any date) is greater than
zero, the Trustee, acting in accordance with the written instructions of the
Administrator, shall withdraw from the Series 2010-3 Cash Collateral Account an
amount equal to the Series 2010-3 Cash Collateral Account Surplus and shall pay
such amount:  first, to the Series 2010-3 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2010-3
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2010-3 Reimbursement Agreement, and, second, to ABRCF any
remaining amount.
 
(j) Termination of Series 2010-3 Cash Collateral Account.  Upon the termination
of this Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2010-3 Noteholders and payable from
the Series 2010-3 Cash Collateral Account as provided herein, shall withdraw
from the Series 2010-3 Cash Collateral Account all amounts on
 
-39-

--------------------------------------------------------------------------------


deposit therein (to the extent not withdrawn pursuant to Section 2.8(i) above)
and shall pay such amounts:  first, to the Series 2010-3 Letter of Credit
Providers to the extent of any unreimbursed drawings under the related Series
2010-3 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2010-3 Reimbursement Agreement, and, second, to
ABRCF any remaining amount.
 
Section 2.9. Series 2010-3 Distribution Account.  (a)  Establishment of Series
2010-3 Distribution Account.  ABRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2010-3 Noteholders, or cause to be
established and maintained, an account (the “Series 2010-3 Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2010-3 Noteholders.  The Series
2010-3 Distribution Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2010-3
Distribution Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below “BBB (low)” by DBRS or “Baa3” by Moody’s, then ABRCF shall,
within thirty (30) days of such reduction, establish a new Series 2010-3
Distribution Account with a new Qualified Institution.  If the Series 2010-3
Distribution Account is not maintained in accordance with the previous sentence,
ABRCF shall establish a new Series 2010-3 Distribution Account, within ten (10)
Business Days after obtaining knowledge of such fact, which complies with such
sentence, and shall instruct the Series 2010-3 Agent in writing to transfer all
cash and investments from the non-qualifying Series 2010-3 Distribution Account
into the new Series 2010-3 Distribution Account.  Initially, the Series 2010-3
Distribution Account will be established with The Bank of New York Mellon Trust
Company, N.A.
 
(b) Administration of the Series 2010-3 Distribution Account.  The Administrator
may instruct the institution maintaining the Series 2010-3 Distribution Account
to invest funds on deposit in the Series 2010-3 Distribution Account from time
to time in Permitted Investments; provided, however, that any such investment
shall mature not later than the Business Day prior to the Distribution Date
following the date on which such funds were received, unless any Permitted
Investment held in the Series 2010-3 Distribution Account is held with the
Paying Agent, then such investment may mature on such Distribution Date and such
funds shall be available for withdrawal on or prior to such Distribution
Date.  All such Permitted Investments will be credited to the Series 2010-3
Distribution Account and any such Permitted Investments that constitute
(i) physical property (and that is not either a United States security
entitlement or a security entitlement) shall be physically delivered to the
Trustee; (ii) United States security entitlements or security entitlements shall
be controlled (as defined in Section 8-106 of the New York UCC) by the Trustee
pending maturity or disposition, and (iii) uncertificated securities (and not
United States security entitlements) shall be delivered to the Trustee by
causing the Trustee to become the registered holder of such securities.  The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2010-3 Distribution Account.  ABRCF shall not direct the Trustee
to dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
 
-40-

--------------------------------------------------------------------------------


purchase price of such Permitted Investments.  In the absence of written
investment instructions hereunder, funds on deposit in the Series 2010-3
Distribution Account shall remain uninvested.
 
(c) Earnings from Series 2010-3 Distribution Account.  All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2010-3 Distribution Account shall be deemed to be on deposit and available for
distribution.
 
(d) Series 2010-3 Distribution Account Constitutes Additional Collateral for
Series 2010-3 Notes.  In order to secure and provide for the repayment and
payment of ABRCF’s Obligations with respect to the Series 2010-3 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2010-3 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired):  (i) the Series 2010-3 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2010-3 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2010-3 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2010-3
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred to, collectively, as the “Series 2010-3
Distribution Account Collateral”).  The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2010-3
Distribution Account and in and to all proceeds thereof, and shall be the only
person authorized to originate entitlement orders in respect of the Series
2010-3 Distribution Account.  The Series 2010-3 Distribution Account Collateral
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2010-3 Noteholders.  The Series 2010-3 Agent hereby agrees (i) to act
as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2010-3 Distribution Account; (ii) that
its jurisdiction as securities intermediary is New York, (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2010-3 Distribution Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and (iv)
to comply with any entitlement order (as defined in Section 8-102(a)(8) of the
New York UCC) issued by the Trustee.
 
Section 2.10. Series 2010-3 Accounts Permitted Investments.  ABRCF shall not,
and shall not permit, funds on deposit in the Series 2010-3 Accounts to be
invested in:
 
(i) Permitted Investments that do not mature at least one Business Day before
the next Distribution Date;
 
(ii) demand deposits, time deposits or certificates of deposit with a maturity
in excess of 360 days;
 
(iii) commercial paper which is not rated “P-1” by Moody’s;
 
-41-

--------------------------------------------------------------------------------


(iv) money market funds or eurodollar time deposits which are not rated at least
“P-1” by Moody’s;
 
(v) eurodollar deposits that are not rated “P-1” by Moody’s or that are with
financial institutions not organized under the laws of a G-7 nation; or
 
(vi) any investment, instrument or security not otherwise listed in clause
(i) through (vi) of the definition of “Permitted Investments” in the Base
Indenture.
 
Section 2.11. Series 2010-3 Demand Notes Constitute Additional Collateral for
Series 2010-3 Notes.  In order to secure and provide for the repayment and
payment of ABRCF’s Obligations with respect to the Series 2010-3 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2010-3 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired):  (i) the Series 2010-3 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2010-3 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash.  On the date hereof, ABRCF shall deliver to
the Trustee, for the benefit of the Series 2010-3 Noteholders, each Series
2010-3 Demand Note, endorsed in blank.  The Trustee, for the benefit of the
Series 2010-3 Noteholders, shall be the only Person authorized to make a demand
for payments on the Series 2010-3 Demand Notes.
 
Section 2.12. Subordination of the Class B Notes.  Notwithstanding anything to
the contrary contained in this Supplement, the Indenture or in any other Related
Document, the Class B Notes will be subordinate in all respects to the Class A
Notes as and to the extent set forth in this Section 2.12(a).  No payments on
account of principal shall be made with respect to the Class B Notes on any
Distribution Date prior to the Series 2010-3 Rapid Amortization Period unless an
amount equal to the Class A Controlled Distribution Amount for the Related Month
shall have been paid to the Class A Noteholders and no payments on account of
principal shall be made with respect to the Class B Notes during the Series
2010-3 Rapid Amortization Period or on the Series 2010-3 Final Distribution Date
until the Class A Notes have been paid in full.  No payments on account of
interest shall be made with respect to the Class B Notes until all payments of
interest then due and payable with respect to the Class A Notes (including,
without limitation, all accrued interest, all Class A Shortfall and all interest
accrued on such Class A Shortfall) have been paid in full.
 
 
ARTICLE III
 
AMORTIZATION EVENTS
 
In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2010-3 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2010-3 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2010-3 Notes):
 
 
-42-

--------------------------------------------------------------------------------


 
(a) a Series 2010-3 Enhancement Deficiency shall occur and continue for at least
two (2) Business Days; provided, however, that such event or condition shall not
be an Amortization Event if during such two (2) Business Day period such Series
2010-3 Enhancement Deficiency shall have been cured in accordance with the terms
and conditions of the Indenture and the Related Documents;
 
(b) the Series 2010-3 Liquidity Amount shall be less than the Series 2010-3
Required Liquidity Amount for at least two (2) Business Days; provided, however,
that such event or condition shall not be an Amortization Event if during such
two (2) Business Day period such insufficiency shall have been cured in
accordance with the terms and conditions of the Indenture and the Related
Documents;
 
(c) the Collection Account, the Series 2010-3 Collection Account, the Series
2010-3 Excess Collection Account or the Series 2010-3 Reserve Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than Liens
permitted under the Related Documents);
 
(d) all principal of and interest on any Class of the Series 2010-3 Notes is not
paid in full on or before the Series 2010-3 Expected Final Distribution Date;
 
(e) any Series 2010-3 Letter of Credit shall not be in full force and effect for
at least two (2) Business Days and (x) either a Series 2010-3 Enhancement
Deficiency would result from excluding such Series 2010-3 Letter of Credit from
the Series 2010-3 Enhancement Amount or (y) the Series 2010-3 Liquidity Amount,
excluding therefrom the available amount under such Series 2010-3 Letter of
Credit, would be less than the Series 2010-3 Required Liquidity Amount;
 
(f) from and after the funding of the Series 2010-3 Cash Collateral Account, the
Series 2010-3 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2010-3
Enhancement Deficiency would result from excluding the Series 2010-3 Available
Cash Collateral Account Amount from the Series 2010-3 Enhancement Amount or (y)
the Series 2010-3 Liquidity Amount, excluding therefrom the Series 2010-3
Available Cash Collateral Amount, would be less than the Series 2010-3 Required
Liquidity Amount; and
 
(g) an Event of Bankruptcy shall have occurred with respect to any Series 2010-3
Letter of Credit Provider or any Series 2010-3 Letter of Credit Provider
repudiates its Series 2010-3 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2010-3 Enhancement Deficiency would result from
excluding such Series 2010-3 Letter of Credit from the Series 2010-3 Enhancement
Amount or (y) the Series 2010-3 Liquidity Amount, excluding therefrom the
available amount under such Series 2010-3 Letter of Credit, would be less than
the Series 2010-3 Required Liquidity Amount.
 
-43-

--------------------------------------------------------------------------------


 
ARTICLE IV
 
FORM OF SERIES 2010-3 NOTES
 
Section 4.1. Restricted Global Series 2010-3 Notes.  Each Class of the Series
2010-3 Notes to be issued in the United States will be issued in book-entry form
and represented by one or more permanent global Notes in fully registered form
without interest coupons (each, a “Restricted Global Class A Note”, or a
“Restricted Global Class B Note”, as the case may be), substantially in the form
set forth in Exhibits A-1 and B-1, with such legends as may be applicable
thereto as set forth in the Base Indenture, and will be sold only in the United
States (1) initially to institutional accredited investors within the meaning of
Regulation D under the Securities Act in reliance on an exemption from the
registration requirements of the Securities Act and (2) thereafter to qualified
institutional buyers within the meaning of, and in reliance on, Rule 144A under
the Securities Act and shall be deposited on behalf of the purchasers of such
Class of the Series 2010-3 Notes represented thereby, with the Trustee as
custodian for DTC, and registered in the name of Cede as DTC’s nominee, duly
executed by ABRCF and authenticated by the Trustee in the manner set forth in
Section 2.4 of the Base Indenture.
 
Section 4.2. Temporary Global Series 2010-3 Notes; Permanent Global Series
2010-3 Notes.  Each Class of the Series 2010-3 Notes to be issued outside the
United States will be issued and sold in transactions outside the United States
in reliance on Regulation S under the Securities Act, as provided in the
applicable note purchase agreement, and shall initially be issued in the form of
one or more temporary notes in registered form without interest coupons (each, a
“Temporary Global Class A Note”, or a “Temporary Global Class B Note”, as the
case may be, and collectively the “Temporary Global Series 2010-3 Notes”),
substantially in the form set forth in Exhibits A-2, and B-2, which shall be
deposited on behalf of the purchasers of such Class of the Series 2010-3 Notes
represented thereby with a custodian for, and registered in the name of a
nominee of DTC, for the account of Euroclear Bank S.A./N.V., as operator of the
Euroclear System (“Euroclear”) or for Clearstream Banking, société anonyme
(“Clearstream”), duly executed by ABRCF and authenticated by the Trustee in the
manner set forth in Section 2.4 of the Base Indenture.  Interests in each
Temporary Global Series 2010-3 Note will be exchangeable, in whole or in part,
for interests in one or more permanent global notes in registered form without
interest coupons (each, a “Permanent Global Class A Note” or a “Permanent Global
Class B Note”, as the case may be, and collectively the “Permanent Global Series
2010-3 Notes”), substantially in the form of Exhibits A-3, and B-3, in
accordance with the provisions of such Temporary Global Series 2010-3 Note and
the Base Indenture (as modified by this Supplement).  Interests in a Permanent
Global Series 2010-3 Note will be exchangeable for a definitive Series 2010-3
Note in accordance with the provisions of such Permanent Global Series 2010-3
Note and the Base Indenture (as modified by this Supplement).
 
 
ARTICLE V
 
GENERAL
 
Section 5.1. Optional Repurchase.  The Series 2010-3 Notes shall be subject to
repurchase by ABRCF at its option in accordance with Section 6.3 of the Base
Indenture on any Distribution Date after the Series 2010-3 Invested Amount is
reduced to an amount less than or
 
-44-

--------------------------------------------------------------------------------


equal to 10% of the sum of the Class A Initial Invested Amount and the Class B
Initial Invested Amount (the “Series 2010-3 Repurchase Amount”).  The repurchase
price for any Series 2010-3 Note shall equal the aggregate outstanding principal
balance of such Series 2010-3 Note (determined after giving effect to any
payments of principal and interest on such Distribution Date), plus accrued and
unpaid interest on such outstanding principal balance.
 
Section 5.2. Information.  The Trustee shall provide to the Series 2010-3
Noteholders, or their designated agent, copies of all information furnished to
the Trustee or ABRCF pursuant to the Related Documents, as such information
relates to the Series 2010-3 Notes or the Series 2010-3 Collateral.
 
 
Section 5.3. Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.
 

 
Exhibit A-1:
Form of Restricted Global Class A Note
 
Exhibit A-2:
Form of Temporary Global Class A Note
 
Exhibit A-3:
Form of Permanent Global Class A Note
 
Exhibit B-1:
Form of Restricted Global Class B Note
 
Exhibit B-2:
Form of Temporary Global Class B Note
 
Exhibit B-3:
Form of Permanent Global Class B Note
 
Exhibit C:
Form of Series 2010-3 Demand Note
 
Exhibit D:
Form of Letter of Credit
 
Exhibit E:
Form of Lease Payment Deficit Notice
 
Exhibit F:
Form of Demand Notice
 
Exhibit G:
Form of Supplemental Indenture No. 3 to the Base Indenture
 
Exhibit H:
Form of Amendment to the Master Exchange Agreement

 


Section 5.4. Ratification of Base Indenture.  As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.
 
Section 5.5. Counterparts.  This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
 
Section 5.6. Governing Law.  This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.
 
Section 5.7. Amendments.  This Supplement may be modified or amended from time
to time in accordance with the terms of the Base Indenture; provided, however,
that if, pursuant to the terms of the Base Indenture or this Supplement, the
consent of the Required Noteholders is required for an amendment or modification
of this Supplement or any other Related Document, such requirement shall be
satisfied if such amendment or modification is
 
-45-

--------------------------------------------------------------------------------


consented to by the Requisite Series 2010-3 Noteholders; provided further, that,
so long as (i) no Amortization Event has occurred and is continuing and (ii) the
Rating Agency Consent Condition is met with respect to the outstanding Series
2010-3 Notes, ABRCF shall be able to (x) increase the Series 2010-3 Maximum
Hyundai Amount up to an amount not to exceed 30% of the aggregate Net Book Value
of all Vehicles leased under the Leases and (y) increase the Series 2010-3
Maximum Kia Amount up to an amount not to exceed 15% of the aggregate Net Book
Value of all Vehicles leased under the Leases at any time without the consent of
the Series 2010-3 Noteholders by giving written notice of such increase to the
Trustee along with an Officer’s Certificate certifying that no Amortization
Event has occurred and is continuing.


Section 5.8. Discharge of Indenture.  Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 11.1(b) of the Base Indenture will be effective as to the Series 2010-3
Notes without the consent of the Requisite Series 2010-3 Noteholders.
 
Section 5.9. Notice to Rating Agencies.  The Trustee shall provide to each
Rating Agency a copy of each notice, opinion of counsel, certificate or other
item delivered to, or required to be provided by, the Trustee pursuant to this
Supplement or any other Related Document.
 
Section 5.10. Capitalization of ABRCF.  ABRCF agrees that on the Series 2010-3
Closing Date it will have capitalization in an amount equal to or greater than
3% of the sum of (x) the Series 2010-3 Invested Amount and (y) the invested
amount of the Series 2003-4 Notes, the Series 2004-1 Notes, the Series 2005-1
Notes, the Series 2005-2 Notes, the Series 2005-4 Notes, the Series 2006-1
Notes, the Series 2007-2 Notes, the Series 2008-1 Notes, the Series 2009-1
Notes, the Series 2009-2 Notes, the Series 2009-3 Notes, the Series 2010-1 Notes
and the Series 2010-2 Notes.
 
Section 5.11. Required Noteholders. Subject to Section 5.7 above, any action
pursuant to Section 5.6, Section 8.13 or Article 9 of the Base Indenture that
requires the consent of, or is permissible at the direction of, the Required
Noteholders with respect to the Series 2010-3 Notes pursuant to the Base
Indenture shall only be allowed with the consent of, or at the direction of, the
Required Controlling Class Series 2010-3 Noteholders.  Any other action pursuant
to any Related Document which requires the consent or approval of, or the waiver
by, the Required Noteholders with respect to the Series 2010-3 Notes shall
require the consent or approval of, or waiver by, the Requisite Series 2010-3
Noteholders.
 
Section 5.12. Series 2010-3 Demand Notes.  Other than pursuant to a demand
thereon pursuant to Section 2.5, ABRCF shall not reduce the amount of the Series
2010-3 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2010-3 Demand Notes after such
reduction or forgiveness is less than the Series 2010-3 Letter of Credit
Liquidity Amount.  ABRCF shall not agree to any amendment of the Series 2010-3
Demand Notes without first satisfying the Rating Agency Confirmation Condition
and the Rating Agency Consent Condition.
 
Section 5.13. Termination of Supplement.  This Supplement shall cease to be of
further effect when all outstanding Series 2010-3 Notes theretofore
authenticated and issued have
 
-46-

--------------------------------------------------------------------------------


been delivered (other than destroyed, lost, or stolen Series 2010-3 Notes which
have been replaced or paid) to the Trustee for cancellation, ABRCF has paid all
sums payable hereunder, and, if the Series 2010-3 Demand Note Payment Amount on
the Series 2010-3 Letter of Credit Termination Date was greater than zero, all
amounts have been withdrawn from the Series 2010-3 Cash Collateral Account in
accordance with Section 2.8(i).
 
Section 5.14. Noteholder Consent to Certain Amendments.  Each Series 2010-3
Noteholder, upon any acquisition of a Series 2010-3 Note, will be deemed to
agree and consent to (i) the execution by ABRCF of a Supplemental Indenture to
the Base Indenture substantially in the form of Exhibit G hereto and (ii) the
execution of an amendment to the Master Exchange Agreement substantially in the
form of Exhibit H hereto.  Such deemed consent will apply to each proposed
amendment set forth in Exhibits G and H individually, and the failure to adopt
any of the amendments set forth therein will not revoke the consent with respect
to any other amendment.
 
Section 5.15. Confidential Information. (a)  The Trustee and each Series 2010-3
Note Owner agrees, by its acceptance and holding of a beneficial interest in a
Series 2010-3 Note, to maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the Trustee or such Series
2010-3 Note Owner in good faith to protect confidential information of third
parties delivered to such Person; provided, that such Person may deliver or
disclose Confidential Information to:  (i) such Person’s directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 5.15; (ii) such
Person’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 5.15; (iii) any other Series 2010-3 Note Owner; (iv) any
Person of the type that would be, to such Person’s knowledge, permitted to
acquire an interest in the Series 2010-3 Notes in accordance with the
requirements of the Indenture to which such Person sells or offers to sell any
such Series 2010-3 Note or any part thereof and that agrees to hold confidential
the Confidential Information substantially in accordance with this Section 5.15
(or in accordance with such other confidentiality procedures as are acceptable
to ABRCF); (v) any federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vi) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, (vii) any reinsurers or liquidity or
credit providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 5.15 (or in accordance with such
other confidentiality procedures as are acceptable to ABRCF); (viii) any other
Person with the consent of ABRCF; or (ix) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation, statute or order applicable to such Person, (B)
in response to any subpoena or other legal process upon prior notice to ABRCF
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law), (C) in connection with any litigation to which such
Person is a party upon prior notice to ABRCF (unless prohibited by applicable
law, rule, order or decree or other requirement having the force of law) or
(D) if an Amortization Event with respect to the Series 2010-3 Notes has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Series 2010-3 Notes,
 
-47-

--------------------------------------------------------------------------------


the Indenture or any other Related Document; and provided, further, however,
that delivery to any Series 2010-3 Note Owner of any report or information
required by the terms of the Indenture to be provided to such Series 2010-3 Note
Owner shall not be a violation of this Section 5.15.  Each Series 2010-3 Note
Owner agrees, by acceptance of a beneficial interest in a Series 2010-3 Note,
except as set forth in clauses (v), (vi) and (ix) above, that it shall use the
Confidential Information for the sole purpose of making an investment in the
Series 2010-3 Notes or administering its investment in the Series 2010-3
Notes.  In the event of any required disclosure of the Confidential Information
by such Series 2010-3 Note Owner, such Series 2010-3 Note Owner agrees to use
reasonable efforts to protect the confidentiality of the Confidential
Information.
 
(b) For the purposes of this Section 5.15, “Confidential Information” means
information delivered to the Trustee or any Series 2010-3 Note Owner by or on
behalf of ABRCF in connection with and relating to the transactions contemplated
by or otherwise pursuant to the Indenture and the Related Documents; provided,
that such term does not include information that:  (i) was publicly known or
otherwise known to the Trustee or such Series 2010-3 Note Owner prior to the
time of such disclosure; (ii) subsequently becomes publicly known through no act
or omission by the Trustee, any Series 2010-3 Note Owner or any person acting on
behalf of the Trustee or any Series 2010-3 Note Owner; (iii) otherwise is known
or becomes known to the Trustee or any Series 2010-3 Note Owner other than (x)
through disclosure by ABRCF or (y) as a result of the breach of a fiduciary duty
to ABRCF or a contractual duty to ABRCF; or (iv) is allowed to be treated as
non-confidential by consent of ABRCF.
 
Section 5.16. Capitalized Cost Covenant.  ABRCF hereby agrees that it shall not
permit the aggregate Capitalized Cost for all Vehicles purchased in any model
year that are not subject to a Manufacturer Program to exceed 85% of the
aggregate MSRP (Manufacturer Suggested Retail Price) of all such Vehicles;
provided, however, that ABCRF shall not modify the customary buying patterns or
purchasing criteria used by the Administrator and its Affiliates with respect to
the Vehicles if the primary purpose of such modification is to comply with this
covenant.
 
Section 5.17. Further Limitation of Liability.Notwithstanding anything in this
Supplement to the contrary, in no event shall the Trustee or its directors,
officers, agents or employees be liable under this Supplement for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if the Trustee or its
directors, officers, agents or employees have been advised of the likelihood of
such loss or damage and regardless of the form of action.


Section 5.18. Force Majeure. In no event shall the Trustee be liable for any
failure or delay in the performance of its obligations under this Supplement
because of circumstances beyond the Trustee’s control, including, but not
limited to, a failure, termination, suspension of a clearing house, securities
depositary, settlement system or central payment system in any applicable part
of the world or acts of God, flood, war (whether declared or undeclared), civil
or military disturbances or hostilities, nuclear or natural catastrophes,
political unrest, explosion, severe weather or accident, earthquake, terrorism,
fire, riot, labor disturbances, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like (whether domestic, federal, state, county or municipal or
 
-48-

--------------------------------------------------------------------------------


foreign) which delay, restrict or prohibit the providing of the services
contemplated by this Supplement, or the unavailability of communications or
computer facilities, the failure of equipment or interruption of communications
or computer facilities, or the unavailability of the Federal Reserve Bank wire
or telex or other wire or communication facility, or any other causes beyond the
Trustee’s control whether or not of the same class or kind as specified above.
 
Section 5.19. Waiver of Jury Trial, etc.  EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
SUPPLEMENT, THE SERIES 2010-3 NOTES, THE SERIES 2010-3 DEMAND NOTES, THE SERIES
2010-3 LETTER OF CREDIT AND ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION
WITH THE ISSUANCE OF THE SERIES 2010-3 NOTES, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE PARTIES
HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER
INTO THIS SUPPLEMENT.
 
Section 5.20. Submission to Jurisdiction. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK CITY, STATE OF NEW YORK, OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2010-3
NOTES, THE SERIES 2010-3 DEMAND NOTES, THE SERIES 2010-3 LETTER OF CREDIT AND
ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION WITH THE ISSUANCE OF THE
SERIES 2010-3 NOTES AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES HERETO
EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION EACH MAY NOW OR HEREAFTER HAVE, TO THE LAYING OF VENUE IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AS WELL AS ANY RIGHT EACH MAY NOW OR
HEREAFTER HAVE, TO REMOVE ANY SUCH ACTION OR PROCEEDING, ONCE COMMENCED, TO
ANOTHER COURT ON THE GROUNDS OF FORUM NON CONVENIENS OR OTHERWISE.  NOTHING
CONTAINED HEREIN SHALL PRECLUDE ANY PARTY HERETO FROM BRINGING AN ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2010-3
NOTES, THE SERIES 2010-3 DEMAND NOTES, THE SERIES 2010-3 LETTER OF CREDIT AND
ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION WITH THE ISSUANCE OF THE
SERIES 2010-3 NOTES IN ANY OTHER COUNTRY, STATE OR PLACE HAVING JURISDICTION
OVER SUCH ACTION OR PROCEEDING.
 
 
-49-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, ABRCF and the Trustee have caused this Supplement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
 




   
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
 
 
 
By:
/s/ David Calabria
   
Name: David Calabria
Title:   Vice President, Assistant Secretary & Assistant Treasurer


 
 
 
 

--------------------------------------------------------------------------------





   
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee
 
 
   
By:
/s/ Sally R. Tokich
     
Title:  Senior Associate
 

 
 




   
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Series 2010-3 Agent
 
 
   
By:
/s/ Sally R. Tokich
     
Title: Senior Associate
 



